UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March, 2011 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo  SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . (Free Translation of the original in Portuguese) Registration Form  2011  CPFL ENERGIA S.A. Version: 1 Summary Registration data General information 1 Address 2 Marketable securities 2 Auditor 2 Share registrer 3 Investor Relations Officer or equivalent 3 Shareholders Department 3 (Free Translation of the original in Portuguese) Registration Form  2011  CPFL ENERGIA S.A. Version: 1 1 - General information Company Name: CPFL ENERGIA S.A. Initial Company name: 08/06/2002 Type of participant: Publicly quoted corporation Previous company name: Draft II Participações S.A Date of Incorporation: 03/20/1998 CNPJ (Federal Tax ID): 02.429.144/0001-93 CVM CODE: 01866-0 Registration Date CVM: 05/18/2000 State of CVM Registration: Active Starting date of situation: 05/18/2000 Country: Brasil Country in which the marketable securities are held in custody: Brasil Foreign countries in which the marketable securities are accepted for trading Country Date of admission United States 09/20/2004 Sector of activity: Holding ( Electric Energy ) Description of activity: Holdings Issuers Category: Category A Registration Date on actual category: 01/01/2010 Issuers Situation: Operational Starting date of situation: 05/18/2000 Type of share control: Private Holding Date of last change of share control: 11/30/2009 Date of last change of company year: 1 (Free Translation of the original in Portuguese) Registration Form  2011  CPFL ENERGIA S.A. Version: 1 Day/Month of year end: 31/12 Web address: www.cpfl.com.br Newspapers in which issuer discloses its information: Name of paper Jornal in which issuer discloses its information FU Valor Econômico SP 2 - ADDRESS Company Address: Rua Gomes de Carvalho, 1510, 14º Cj 2 Vila Olímpia, São Paulo, SP, Brazil, ZIP CODE: 04547-005, TELEPHONE: (019) 3756-8018, FAX: (019) 3756-8392, E-MAIL: ri@cpfl.com.br Company Mailing Address: Rua Gomes de Carvalho, 1510 14º Cj 2 Vila Olímpia, São Paulo, SP, Brazil, ZIP CODE: 04547-005, TELEPHONE: (019) 3756-8018, FAX: (019) 3756-8392, E-MAIL: ri@cpfl.com.br 3 - MARKETABLE SECURITIES Shares Trading Listing Trading mkt Managing body Start date End Segment Start date End Stock Exchange BM&FBOVESPA 05/18/2000 New Ma rket 9/29/2004 Debentures Trading Listing Trading mkt Managing body Start date End Segment Start date End Organized Market CETIP 05/11/2000 Traditional 05/11/2000 4 - AUDITOR INFORMATION Is there an auditor? Yes CVM CODE: 418-9 Type of Auditor: Brazilian INDEPENDENT ACCOUNTANT: KPMG Auditores Independentes CNPJ: 57.755.217/0011-09 Service Provision Period: 04/01/2007 PARTNER IN CHARGE Service Provision Period CPF (INDIVIDUAL TAX ID) Jarib Brisola Duarte Fogaça 04/01/2007 012.163.378-02 2 (Free Translation of the original in Portuguese) Registration Form  2011  CPFL ENERGIA S.A. Version: 1 5  SHARE REGISTRER Do you have service provider: Yes Corporate Name: Banco Bradesco S.A CNPJ: 60.746.948/0001-12 Service Provision Period: 01/17/2002 a 12/31/2010 Address: Cidade de Deus  Prédio Amarelo Velho, 2ª floor, Vila Yara, Osasco, SP, Brasil, ZIP CODE: 06029-900, Telephone (011) 36849441, FAX: (011) 36842811, e-mail: 4010.acoes@bradesco.com.br Corporate Name: Banco do Brasil CNPJ: 00.000.000/0001-91 Service Provision Period: 01/01/2011 Address: Rua Lélio Gama, 105  38º floor, Gecin, Centro, Rio de Janeiro, RJ, Brasil, ZIP CODE: 20031-080, Telephone (021) 38083551, FAX: (021) 38086088, e-mail: aescriturais@bb.com.br 6  INVESTOR RELATIONS OFFICER OR EQUIVALENT NAME: Wilson P. Ferreira Junior Director of Investor Relations CNPJ: 012.217.298-10 Address: Rodovia Campinas Mogi Mirim, Km 2,5, Jardim Santana, Campinas, SP, ZIP CODE: 13088-900, Telephone (019) 3756-8700, FAX: (019) 3756-8075, e-mail: wferreira@cpfl.com.br Start date of activity: 03/09/2010 End date of activity: 7  SHAREHOLDERS DEPARTMENT Contact Gustavo Estrella Start date of activity: 03/09/2010 End date of activity: Address: Rodovia Campinas Mogi Mirim, Km 2,5, Jardim Santana, Campinas, SP, ZIP CODE: 13088-900, Telephone (019) 3756-8700, FAX: (019) 3756-8075, e-mail: gustavoestrella@cpfl.com.br 3 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A Table of Contents Identification of Company Capital Stock 1 Cash dividend 1 DFP Balance Sheet Assets 2 Balance Sheet Liabilities 3 Income Statement 4 Cash Flow Statements 5 Statement of Changes in Shareholders Equity 01/01/2010 to 12/31/2010 6 01/01/2009 to 12/31/2009 7 Statements of Added Value 8 Consolidated Balance Sheet Assets 9 Balance Sheet Liabilities 10 Income Statement 11 Cash Flow Statements 12 Statement of Changes in Shareholders Equity 01/01/2010 to 12/31/2010 13 01/01/2009 to 12/31/2009 14 Statements of Added Value 15 Management Report / Comments on Performance Notes to Financial Statements Reports Independen t AuditorsUnqualified Report Report of the Audit Committee Management Declaration on financial Statements Management Declaration on Independen t Auditors Report (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A Identification of Company / Capital Stock Number of Shares (in units) Closing date 12 /31/2010 Paid in Capital Common Preferred 0 Total Treasury Stock Common 0 Preferred 0 Total 0 Identification of Company/ Cash dividend Event Approval Type Beginning of Payment Type of Share Class of share Amount per Share (Reais/share) AGM 04/26/2010 Dividend 04/30/2010 ON (Common shares) 1. RCA 08/11/2010 Dividend 09/30/2010 ON (Common shares) RCA 03/23/2011 Dividend ON (Common shares) 1.01019 1 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A BALANCE SHEET - ASSETS (in thousands of Brazilian reais  R$) Code Description 12/31/2010 12/31/2009 12/31/2008 1 Total assets Current assets Cash and cash equivalents Financial Investments Financial Investments at amortized cost Held for trade Recoverable taxes Current Recoverable taxes Other current assets Other Other credits Dividends and interest on shareholders equity Derivatives 0 0 Noncurrent assets Long - term assets Financial Investments at amortized cost Held to maturity Deferred taxes Deferred taxes credits Related parties Subsidiaries Other noncurrent assets Escrow deposits 8 Recoverable taxes Other credits Investments Permanent equity interests Investments in subsidiares Property, plant and equipment 1 10 Intangible assets 2 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A BALANCE SHEET ( LIABILITIES - in thousands of Brazilian reais  R$) Code Description 12/31/2010 12/31/2009 12/31/2008 2 Total liabilities Current liabilities Social and Labor Obligations 78 Labor Obligations 78 Estimated Labor Obligation 78 Suppliers Local Suppliers Tax Obligations 63 Federal Tax Obligations 63 Other 63 Loans and financing Debentures Interest on debentures Other Current liabilities Other Dividends and interest on shareholders equity Derivatives 0 Other payable Noncurrent liabilities Loans and financing Debentures Other Noncurrent liabilities Other Derivatives Other payable Provisons Civil, Labor, Social and Tax Provisions Tax Provisions Shareholders equity Capital Capital reserves 16 16 16 Profit reserves Legal reserves Additional Proposed dividend Accumulated profit or loss 0 Revaluation Reserve Revaluation Reserve 3 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A INCOME STATEMENT (in thousands of Brazilian reais  R$) Code Description 01/01/2010 to 12/31/2010 01/01/2009 to 12/31/2009 01/01/2008 to 12/31/2008 Net revenues 4 0 Operating income 4 0 Operating income (expense) 0 General and administrative 0 Other 0 Equity in subsidiaries 0 Income before financial income and taxes 0 Financial income / expense 0 Financial income 0 Financial expense 0 Income before taxes 0 Income tax and social contribution 0 Current ( 0 Deferred 0 Net income from continuing operations 0 Net income 0 Net Income per Share (Reais) Basic earnings per share Common shares 4 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A STATEMENTS OF CASH FLOW  INDIRECT METHOD (in thousands of Brazilian reais  R$) Code Description 01/01/2010 to 12/31/2010 01/01/2009 to 12/31/2009 01/01/2008 to 12/31/2008 Net cash from operating activities 0 Cash generated from operations 0 Net income, including income tax and social contribution 0 Depreciation and amortization 0 Reserve for contingencies 0 0 Interest and monetary and exchange restatement 0 Equity in subsidiaries 0 Losses on disposal of noncurrent assets 0 0 Variation on assets and liabilities 0 Dividend and interest on shareholders equity received 0 Recoverable taxes 0 Escrow deposits 0 0 Intercompany loans with subsidiaries and associated companies 0 0 Other operating assets 0 Suppliers 0 Taxes and social contributions paid 0 Other taxes and social contributions 0 Interest on debts (paid) 0 Other operating liabilities 0 Net cash in investing activities 0 Decrease of capital in subsidiaries 0 0 Acquisition of property, plant and equipment 2 0 0 Financial investments 0 Acquisition of intangible assets 0 0 Sale of noncurrent assets 0 0 Advances for future capital increase 0 0 Intercompany loans with subsidiaries and associated companies 0 0 Other 0 0 Net cash in financing activities 0 Payments of Loans, financing and debentures , net of derivatives 0 Dividend and interest on shareholders equity paid 0 Increase (decrease) in cash and cash equivalents 0 Cash and cash equivalents at beginning of period 0 Cash and cash equivalents at end of period 0 5 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 (in thousands of Brazilian reais  R$) Code Description Capital Capital Reserves Profit Reserves Retained earnings Other comprehensive income Shareholders Equity Total Opening balance 16 Adjusted balance 16 Capital transactions within shareholders 0 0 Capital Increase/Decrease 0 0 0 0 Dividend 0 0 0 0 Dividends proposal approval 0 0 0 0 Prescribed dividend 0 0 0 0 Total comprehensive income 0 0 0 Net income / Loss for the period 0 0 0 0 Other comprehensive income 0 0 0 Equity valuation adjustments 0 0 0 Internal changes of shareholders equity 0 0 0 0 Constitution/Realization of capital reserve 0 0 0 0 Dividend proposed 0 0 0 0 Final balance 16 0 6 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2009 (in thousands of Brazilian reais  R$) Code Description Capital Capital Reserves Profit Reserves Retained earnings Other comprehensive income Shareholders Equity Total Opening balance 16 Adjusted balance 16 Capital transactions within shareholders 0 0 0 Dividend 0 0 0 0 Dividends proposal approval 0 0 0 0 Prescribed dividend 0 0 0 0 Total comprehensive income 0 0 0 Net income / Loss for the period 0 0 0 0 Other comprehensive income 0 0 0 Equity valuation adjustments 0 0 0 Internal changes of shareholders equity 0 0 0 0 Constitution/Realization of capital reserve 0 0 0 0 Dividend proposed 0 0 0 0 Final balance 16 7 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A STATEMENTS OF ADDED VALUE (in thousands of Brazilian reais  R$) Code Description 01/01/2010 to 12/31/2010 01/01/2009 to 12/31/2009 01/01/2008 to 12/31/2008 Revenues 0 Sales of goods, products and services 4 0 Revenues related to the construction of own assets 0 99 0 Inputs 0 Material-Energy-Outsourced services-Other 0 Other 0 Gross added value 0 Retentions 0 Depreciation and amortization 0 Other 0 Intangible concession asset - amortization 0 Net added value generated 0 Added value received in transfer 0 Equity in subsidiaries 0 Financial expense 0 Added Value to be Distributed 0 Distribution of Added Value 0 Personnel 0 Direct Remuneration 0 Benefits 49 0 Government severance indemnity fund for employees - F.G.T.S. 91 0 Taxes, Fees and Contributions 0 Federal 0 Municipal 16 5 0 Remuneration on third parties capital 0 Interest 0 Rental 0 Remuneration on own capital 0 Dividends 0 Retained earnings / losses 0 8 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A CONSOLIDATED BALANCE SHEET  ASSETS (in thousands of Brazilian reais  R$) Code Description 12/31/2010 12/31/2009 12/31/2008 1 Total assets Current assets Cash and cash equivalents Financial Investments Financial Investments at amortized cost Held for trade Accounts Receivable Consumers Materials and suppliers Recoverable taxes Current recoverable taxes Other current assets Other Other credits Derivatives Leases Noncurrent assets Long Term assets Financial Investments amortized at cost Held to Maturity Accounts Receivable Consumers Deferred taxes Deferred taxes credits Other noncurrent assets Derivatives 82 Escrow deposits Recoverable taxes Leases Concession Financial assets Employee Pension Plan 0 Investments at cost Other Property, Plant and Equipment Property, Plant and Equipment - in service Property, Plant and Equipment- in course Intangible assets Intangible assets 9 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A CONSOLIDATED BALANCE SHEET  LIABILITIES AND SHAREHOLDERS EQUITY (in thousands of Brazilian reais  R$) Code Description 12/31/2010 12/31/2009 12/31/2008 2 Total liabilities Current liabilities Social and Labor Obligations Labor Obligations Estimated Labor Obligation Suppliers Local Suppliers Tax payable Federal Tax payable Income tax and social contribution payable PIS (Tax on Revenue) COFINS (Tax on Revenue) Other State Tax Obligations Loans and financing Loans and financing In local currency In foreigh currency 11 Debentures Debentures Interest on Debentures Other Obligations Other Dividends and interest on equity Derivatives Employee pension plans Regulatory charges Public Utilities Other Payables Noncurrent liabilities Loans and financing Loans and financing In local currency In foreign currency Debenture Other Obligations Other Derivatives Employee pension plans Tax payable Public Utilities Other Payables Suppliers 0 Deferred taxes Income tax and social contribution deferred Provisions Civil, Labor, Social and Tax Provisions Tax Provisions Labor and Social Provisions Civil Provisions Consolidated Shareholders Equity Capital Capital reserves 16 16 16 Profit reservers Legal Additional Proposed Dividend Accumulated profit or loss 0 Revaluation Reserve Revaluation Reserve Noncontrolling interests 10 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A CONSOLIDATED INCOME STATEMENT (in thousands of Brazilian reais  R$) Code Description 01/01/2010 to 12/31/2010 01/01/2009 to 12/31/2009 01/01/2008 to 12/31/2008 Net revenues 0 Cost of electric energy services 0 Cost of electric energy 0 Operation cost 0 Cost of services to third parties 0 Operating income 0 Operating expenses 0 Sales 0 General and administrative 0 Others 0 Income before financial income and taxes 0 Financial income / expense 0 Financial income 0 Financial expense 0 Income before taxes 0 Income tax and social contribution 0 Current 0 Deferred 0 Net income from continuing operations 0 Consolidated net income 0 Attributable to controlling shareholders 0 Attributable to noncontrolling shareholders 0 Earnins per share (reais/share) Basic earnings per share Common shares 3. 3. 0 11 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A CONSOLIDATED STATEMENTS OF CASH FLOW  Indirect method (in thousands of Brazilian reais  R$) Code Description 01/01/2010 to 12/31/2010 01/01/2009 to 12/31/2009 01/01/2008 to 12/31/2008 Net cash from operating activities 0 Cash generated from operations 0 Net income, including income tax and social contribution 0 Depreciation and amortization 0 Reserve for contingencies 0 Interest and monetary and exchange restatement 0 Gain / (loss) on pension plan 0 Losses on disposal of noncurrent assets 0 Deferred taxes - PIS and COFINS 0 Other 0 0 Variation on assets and liabilities 0 Consumers, Concessionaires and Licensees 0 Recoverable Taxes 0 Leases 0 Escrow deposits 0 Other operating assets 0 Suppliers 0 Taxes and social contributions paid 0 Other taxes and social contributions 0 Employee Pension Plans 0 Interest paid on debt 0 Regulatory Charges 0 Other operating liabilities 0 Net cash in investing activities 0 Addition to Interest in subsidiaries 0 Acquisition of property, plant and equipment 0 Financial investments 0 Energy purchase in advance 0 Acquisition of intangible assets 0 Leases 0 Sale of noncurrent assets 0 Other 0 0 Net cash in financing activities 0 Loans, financing and debentures obtained 0 Payments of Loans, financing and debentures , net of derivatives 0 Dividend and interest on shareholders equity paid 0 Sale of treasury shares 0 0 Other 0 Increase (decrease) in cash and cash equivalents 0 Cash and cash equivalents at beginning of period 0 Cash and cash equivalents at end of period 0 12 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2010 (in thousands of Brazilian reais  R$) Code Description Capital Capital Reserves Profit Reserves Retained earnings Other comprehensive income Shareholders´ Equity Noncontrolling Shareholders Equity Consolidated Shareholders Equity Opening balance 16 Adjusted opening balance 16 Capital transactions within shareholders 0 0 Capital increase 0 0 0 0 0 Dividend 0 0 0 0 Approval of dividend proposal 0 0 0 0 Prescribed dividend 0 0 0 0 0 Total comprehensive income 0 0 0 Net income 0 0 0 0 Other comprehensive income 0 0 0 Adjustment of financial instruments 0 0 0 Tax on Adjustment of financial instruments 0 0 0 0 Internal changes of shareholders equity 0 0 0 Constitution of capital reserve 0 0 0 0 0 0 Realization of revaluation reserve 0 0 0 0 0 0 Tax on Realization of revaluation reserve 0 0 0 0 0 0 Dividend proposal 0 0 0 0 0 0 Other transactions within noncontrolling shareholders 0 0 0 0 0 0 Final balance 16 0 13 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM JANUARY 01, 2, 2009 (in thousands of Brazilian reais  R$) Code Description Capital Capital Reserve Profit Reserves Retained earnings Other comprehensive income Shareholders´ Equity Noncontrolling Shareholders Equity Consolidated Shareholders Equity Opening balance 16 Adjusted opening balance 16 Capital transactions within shareholders 0 0 0 Dividend 0 0 0 0 Approval of dividend proposal 0 0 0 0 Prescribed dividend 0 0 0 0 0 Total comprehensive income 0 0 0 Net income 0 0 0 0 Other comprehensive income 0 0 0 Adjustment of financial instruments 0 0 0 Tax on Adjustment of financial instruments 0 0 0 0 59 Internal changes of shareholders equity 0 0 0 Constitution of capital reserve 0 0 0 0 0 0 Realization of revaluation reserve 0 0 0 0 0 0 Tax on Realization of revaluation reserve 0 0 0 0 0 0 Dividend proposal 0 0 0 0 0 0 Other transactions within noncontrolling shareholders 0 0 0 0 0 0 Final balance 16 14 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A CONSOLIDATED STATEMENTS OF ADDED VALUE (in thousands of Brazilian reais  R$) Code Description 01/01/2010 to 12/31/2010 01/01/2009 to 12/31/2009 01/01/2008 to 12/31/2008 Revenues 0 Sales of goods, products and services 0 Other revenue 0 Revenue from construction of infrastructure distribution 0 Revenues related to the construction of own assets 0 Allowance for doubtful accounts 0 Inputs 0 Cost of sales 0 Material-Energy-Outsourced services-Other 0 Other 0 Gross added value 0 Retentions 0 Depreciation and amortization 0 Other 0 Intangible concession asset - amortization 0 Net added value generated 0 Added value received in transfer 0 Financial income 0 Added Value to be Distributed 0 Distribution of Added Value 0 Personnel 0 Direct Remuneration 0 Benefits 0 Government severance indemnity fund for employees - F.G.T.S. 0 Taxes, Fees and Contributions 0 Federal 0 State 0 Municipal 0 Remuneration on third parties capital 0 Interest 0 Rental 0 Remuneration on own capital 0 Dividends 0 Retained earnings / losses 0 15 (Free Translation of the original in Portuguese) STANDARD FINANCIAL STATEMENTS  DFP - Date: December 31, 2010 - CPFL Energia S. A Management Report Dear Shareholders, In accordance with the legal and statutory provisions, the Management of CPFL Energia S.A. (CPFL Energia) submits for your examination the companys Management Report and Financial Statements, including the report of the independent auditors and the Fiscal Council for the fiscal year ended December 31, 2010. All comparisons in this Report are based on consolidated data for the same period a year earlier, except when otherwise stated . 1. Initial Considerations CPFL Energias performance in 2010 presented significant progress, mainly reflecting the solid development cycle that Brazil has been undergoing, the immense growth potential of the domestic market, evidenced by the growth of energy consumption in the areas that are served by our distribution companies, the results of the strategy to expand and diversify the Companys portfolio of businesses and a permanent commitment to enhance the efficiency of the Groups companies. Capital expenditures for the period totaled R$ 1.8 billion. Of this, R$ 1.1 billion went to the distribution segment for the expansion and reinforcement of the electrical system. A further R$ 645 million was allocated to the generation segment, mainly to projects already under construction during the year while R$ 28 million was earmarked for the energy sales and value-added services segment. Among the main factors leading to the Groups performance, of particular note was the growth in sales within the distribution companies concession areas, which totaled 52,044 GWh, a 7.2% increase. Of this, 12,794 GWh were invoiced in the form of the Tariff for the Use of the Distribution System (TUSD). Sales to the captive market totaled 39,250 GWh, up 3.8%. On the other hand, generation and commercialization sales totaled 13,000 GWh, a 2.0% decline. In the generation segment, the Group put three new projects that had been under construction into operation. In August, the Baldin Thermoelectric Plant (45 MW), which uses sugarcane biomass as fuel, came on stream. In October, the Foz do Chapecó Hydroelectric Plant (855 MW), in which the Group has a 51% ownership interest, was put into operation. In December, the Termonordeste Thermoelectric Plant (170.76 MW), in which the Group owns a 51% stake, went on the grid. Moreover, the Group acquired the Diamante Small Hydroelectric Power Plant (4.23 MW) located in the state of Mato Grosso. As a result, the CPFL Groups total installed generating capacity ended 2010 with 2,309 MW. We would like to highlight that, at the end of 2011, installed capacity will reach 2,511 MW, taking into account the startup of the Termoparaíba Thermoelectric Plant (January 2011) and the Bio Buriti, Ipê and Formosa biomass plants (scheduled for the second and the third quarters of 2011). In 2012, when the Bio Pedra and seven wind parks under construction in the state of Rio Grande do Norte (Santa Clara I, II, III, IV, V and VI and Euros VI) come on stream, the CPFL Groups installed capacity will be 2,769 MW. 1 It is also important to point out that the CPFL Group was one of the winners of the renewable energy auction held in August (ANEEL Auction no. 05/2010), as a result of which it will sell energy from the Campo dos Ventos II Wind Park (30 MW). The performance and results achieved in 2010 reaffirm the Groups business strategy, which is based on expanding its share of the Brazilian energy market and the constant striving toward achieving efficiency and productivity gains. Projections for the next few years indicate consistent expansion of the Brazilian energy market as a result of the continuity of the countrys economic growth cycle. Planning for the expansion of the supply of electric energy has been pointing towards a diversification of the generation matrix, based on clean and renewable sources, two fields in which the Group has been demonstrating competence and competitiveness over the past few years. The prospects for consolidation of the Brazilian electricity industry remain intact. This is a trend that is directly related to the treatment that will be given the generation, transmission and distribution concession contracts that are to expire in the upcoming years. In the case of the energy distribution segment, the 3 rd Tariff Revision Cycle will be an important vector for the segment, which is fundamental for the functioning and the sustainability of the entire Brazilian electric sector. The CPFL Energia Group over the past few years has been developing the competencies necessary to position itself strategically and take advantage of the opportunities that are being created by the growth and diversification of the Brazilian economy, as demonstrated by the upwardly mobile movement of a number segments of the population along with a permanent striving to increase efficiency and competitiveness in an industry that is of strategic importance for the development of the country. 2 SHAREHOLDING STRUCTURE (Simplified) CPFL Energia is a holding company with stock participation in other companies: Notes: (1) Includes 0.1% of Camargo Corrêa S.A.s stake; (2) Controlling shareholders; (3) Comprises 8 companies: Santa Clara I, II, III, IV, V and VI, Eurus VI and Campo dos Ventos II; (4) Base: 12/31/2010. 3 2. Comments on the Situation MACROECONOMIC ENVIRONMENT The international economy suffered a major reversal between the second quarter of 2008 and the year of 2009. However, during the course of 2010 the world saw the recovery of the central countries and, to a greater extent, the emerging nations. Both groups of countries were stimulated through fiscal and monetary measures, seeking to stimulate domestic demand, which resulted in a strong increase in government spending and a resumption of consumer spending. This recovery process, however, did not occur homogeneously. In fact, the emerging nations presented quick and intense recovery in view of the fact that their financial systems were not as shaken up by the crisis. Moreover, a number of emerging countries, such as China and Brazil, benefited from an investment cycle supported by expectations regarding the growth of their domestic markets. Finally, strong Chinese demand for basic inputs and food assured the recovery of the exports of the entire emerging nations bloc, contributing to the strengthening of their external accounts and for a resumption of economic activity, in some cases. The financial systems of the central and European countries, on the other hand, were strongly impacted during the crisis. As a result, these nations underwent a more critical stage involving restriction of credit, a drop in confidence and a decline in investments. Nevertheless, since the last months of 2010, a different scenario has been emerging that should persist through 2011. Effectively, the U.S. economy has been recovering in a clearer manner due to the renewal and more aggressive nature of the anti-crisis measures. For their part, the emerging countries already have found the path to stability, a reflection of the elimination of fiscal and monetary stimuli in order to control inflation. In summary, this also should be the scenario for the Brazilian economy in 2011. It is estimated that the increase of the Brazilian GDP will be slow from over 7.5% in 2010 to 4.3% in 2011. The outlook for domestic consumption continues to be positive, in view of the investment cycle and the increase in family incomes within a context of low unemployment. REGULATORY ENVIRONMENT For the distribution segment, highlights of 2010 included the signing of the amendments to the distribution concession contracts for calculating the neutrality of sector charges, pursuant to AP 043/2009, and the proposal of general methodology and criteria for the tariff revisions of ht third cycle that was discussed in a Public Hearing in September, through AP 040. At the same time, the National Electric Energy Agency (ANEEL) concluded or placed into discussion other subjects considered to be important for the distribution companies, of which were notable: (i) Public Hearing no. 052/2009, with methodology for the composition of the construction modules of the distribution companies, in order to define their price lists for calculating the regulatory asset base (underway); (ii) Public Hearing no. 048/2010, for the consolidation of the regulation of tariff processes, for the preparation of the Tariff Regulation Procedures  PRORET (underway); (iii) Publication of REN 414/2010, which updates the general conditions for the supply of electric energy established pursuant to REN 456/1999, which it revokes; (iv) Public Hearing no. 120/2010, which proposes changes to the Tariff Structure applied to the distribution companies (underway); (v) Public Hearing no. 121/2010, proposing review of the useful life of the distributors assets and facilities (underway). 4 On February 3, 2011 ANEEL held Public Hearing no. 005/2011, suspending tariff revisions of the companies until the approval of the proposed third cycle methodology. In the generation segment, the main regulatory highlights during the year were: (i) application of MME Directive no. 463/2009, revising physical guarantees for hydroelectric power plants that are not centrally discharged; (ii) publication of ANEEL Resolution no. 409/2010, which deals with hydroelectric power plants that are not centrally discharged, participants in the Energy Reallocation Mechanism (MRE); (iii) publication of MME Directive no. 735/2010, which established the methodology for reviewing the physical guarantees for energy from inflexible thermoelectric plants; (iv) publication of MME Directive no. 861/2010, which established the methodology for reviewing the physical guarantees for hydroelectric power plants that are centrally discharged; and (v) preparation on the part of the MME of a draft of a Regulatory Decree for Art. 20 of Law no. 10.848/2004, in a manner to permit the change in the public service concession regime to independent production. ELECTRIC ENERGY TARIFFS AND PRICES Distribution Segment 2010 Annual Tariff Adjustment: ANEEL approved the annual Tariff Adjustment Index (IRT) for 2010 for the Groups eight distribution companies as shown in the following table: Annual Tariff Adjustment Index (IRT) CPFL Santa Cruz CPFL Leste Paulista CPFL Jaguari CPFL Sul Paulista CPFL Mococa CPFL Paulista RGE CPFL Piratininga Term >>>>> 02/03/2011 02/03/2011 02/03/2011 02/03/2011 02/03/2011 04/08/2010 06/19/2010 10/23/2010 Economic IRT 1.90% -6.32% 5.81% 4.30% 4.15% 1.55% 1.72% 8.59% Financial Components 8.19% -6.89% -0.65% 1.36% -0.17% 1.15% 10.65% 1.52% Total IRT 10.09% -13.21% 5.16% 5.66% 3.98% 2.70% 12.37% 10.11% 2011 Annual Tariff Adjustment: in February 2011, ANEEL approved the annual Tariff Adjustment Index (IRT) for 2011 of five distribution companies of the Group as shown in the following table: Annual Tariff Adjustment Index (IRT) CPFL Santa Cruz CPFL Leste Paulista CPFL Jaguari CPFL Sul Paulista CPFL Mococa Term >>>>> 02/03/2011 02/03/2011 02/03/2011 02/03/2011 02/03/2011 Economic IRT 8.01% 6.42% 5.22% 6.57% 6.84% Financial Components 15.61% 1.34% 0.25% 1.45% 2.66% Total IRT 23.61% 7.76% 5.47% 8.02% 9.50% Third Periodic Tariff Revision: The third periodic tariff revision cycle will begin in 2011. For this cycle, ANEEL is proposing new methodology for public hearings, with all of the proposals currently under discussion. Generation Segment The generators energy sales contracts contain specific clauses dealing with tariff adjustments, the main adjustment index being the annual change presented by the General Market Price Index (IGP-M). The contracts signed within the Regulated Contracting Environment (ACR) use the IPCA as the indexing indicator and the bilateral contracts signed with ENERCAN use a combination of dollar indexes and the IGP-M. 5 3. Operating performance ENERGY SALES Energy sales by distributors in the concession area totaled 52,044 GWh, an increase of 7.2% compared to the 48,568 GWh sold in 2009. Sales to the captive market totaled 39,250 GWh, up 3.8%, and 12,794 GWh were billed through the Tariff for the Use of the Distribution System (TUSD). Commercialization and generation sales totaled 13,000 GWh, representing a reduction of 2.0%. The captive market highlights were the growths of residential and commercial classes, which together represented 52.4% of total consumption by the captive consumers of the Groups distributors: · Residential and commercial classes: increases of 5.2%, for both classes. Higher temperatures than seen in 2009 and the accumulated effects of economic growth (increase in income and employment, access to credit, sales of electric and electronic appliances and sales of the retailers) that have been seen in the past several years allowed these classes to maintain a high level of consumption in 2010. · Industrial class: increase of 0.5%, influenced by the recovery of industrial activity and the weak comparison base of 2009 (international financial crisis), partially offset by the migration of customers to the free market, reflected in the growth of the TUSD. The volume of energy corresponding to the consumption of free consumers in CPFL Energias concession areas invoiced in the form of the Tariff for the Use of the Distribution System (TUSD) was 12,794 GWh, an increase of 19.0%, a reflection of the recovery of industrial activity and the migration of customers to the free market. Commercialization and generation sales (excluding related parties) totaled 13,000 GWh, which represented a 2.0% reduction, mainly due to the lower sales through bilateral contracts. PERFORMANCE IN THE ELECTRIC ENERGY DISTRIBUTION SEGMENT The Group continued its strategy of encouraging the dissemination and sharing of best management and operational practices among the distribution companies, with the intention of raising operating efficiency and improving the quality of client service. Client service: during the year, the Group developed new actions through its Projeto Ligado no Cliente (Focused on the Client Project), which seeks to establish excellent relationships through continuous improvement in the quality of its processes and makes available services that are adjusted for the specific characteristics, interests and expectations of each segment. 6 Quality of energy supply: one of the main backbones of the Groups operating efficiency strategy. Below we are presenting the results achieved by the distribution This change stems, among other factors, from the following effects: increase of 3.8% in energy sales to the captive market and an increase of 42.9% (R$ 338 million with taxes) on revenues from the TUSD of free consumers. This result was partially offset by the companies with regard to the main indicators that measure the quality and reliability of their supply of electric energy. The DEC index (System Average Interruption Duration Index) measures the average duration, in hours, of interruption per consumer per year. The FEC index (System Average Interruption Frequency Index) measures the average number of interruptions per consumer per year. Indicadores DEC e FEC 2010 (Valores anualizados) Empresa CPFL Paulista CPFL Piratininga RGE CPFL Santa Cruz CPFL Leste Paulista CPFL Jaguari CPFL Sul Paulista CPFL Mococa Indicador DEC FEC PERFORMANCE IN THE ELECTRIC ENERGY GENERATION SEGMENT The Groups installed generation capacity reached 2,309 MW in 2010. The Baldin, Foz do Chapecó and Termonordeste (Epasa) plants were placed into operation in August, October and December, respectively. Also during the year, the Group acquired the Diamante Small Hydroelectric Power Plant, won the ANEEL Auction no. 05/2010, held in August 2010 for the commercialization of energy from the Campo dos Ventos II Wind Park located in the state of Rio Grande do Norte, and constituted CPFL Bio Buriti, CPFL Bio Ipê and CPFL Bio Pedra in order to develop sugarcane biomass generation projects in partnership with the Pedra Agroindustrial Group. In January 2011, the Termoparaíba power plant initiated operations and, as a result of the energy projects currently under construction the installed capacity of the Group will increase 21.5% by 2013. 4. Economic-financial performance Managements comments on the economic-financial performance and operating results should be read in conjunction with the audited financial statements and explanatory notes. In 2010, CPFL Energia adopted the directives issued by the Accounting Pronouncements Committee (CPC), which are consistent with international accounting standards (IFRS). Therefore, the statements and balances relating to 2009 (previously disclosed) were adjusted to reflect the changes stemming from the new procedures, making it possible to compare the periods that were presented. Operating revenue Net operating revenue grew 5.9% (R$ 666 million), reaching R$12,024 million. Excluding revenues earned through concession infrastructure construction (which does not affect the result due to the corresponding cost, in the same amount), net revenues would be R$10,980 million, an increase of 2.2% (R$ 238 million). 7 following factors: (i) the positive impact on revenues in 2009 due to the inclusion of financial components in the tariff, such as: the pass-through of cost increases resulting from the switching on of thermal plants and the increase in foreign exchange rate in 2008 and the charging of an extraordinary rate adjustment to compensate losses incurred during the rationing period of 2001 (ending in 2009); and (ii) reduction of revenues through commercialization and generation by 2.0%, excluding related parties, mainly due to sales reduction in short term bilateral contracts that were in force in 2009, on the commercialization side. Operating cash generation  EBITDA EBITDA is a non-accounting measurement calculated by Management based on the sum of the earnings, taxes, financial income, depreciation/amortization and private pension fund. Operating cash generation, measured by EBITDA, totaled R$ 3,350 million, a 3.0% reduction (R$ 102 million), mainly reflecting the positive impact of the 2009 tariff adjustment cited in the previous item. The cost of electric energy registered an increase of 3.5% (R$ 208 million), which was substantially covered in the revenue, with no material impact on EBITDA. The operating costs and expenses, from which are excluded expenses involving the private pension plan, depreciation and amortization, registered an increase of 10.3% (R$ 132 million). The increase in the operating costs and expenses occurred as a result of the following factors: (i) increase of 7.3% (R$ 41 million) in personnel expenses, stemming mainly from the salary increases based on the collective bargaining agreements of 2009 and 2010; (ii) increase of 11.4% (R$ 8 million) in expenses incurred for materials; (iii) a 20.2% (R$ 78 million) rise in spending on third-party services; and (iv) 1.8% (R$ 5 million) increase in the other operating costs/expenses. Net income CPFL Energia posted net income of R$ 1,560 million in 2010, a 7.6% (R$129 million) reduction, mainly due to the following factors: (i) a 3.0% (R$ 102 million) reduction in EBITDA; (ii) a negative effect of 5.3% (R$ 41 million) with regard to Income Taxes and Social Contribution, mainly resulting from a lower volume of fiscal credits used in 2010, in the amount of R$ 59 million; (iii) a 14.3% (R$ 44 million) increase in net financial expenses; and (iv) a 4.7% net increase in depreciation and amortization (R$ 23 million) expenses. This result was partially offset by the positive effect (R$ 78 million) in the Private Pension Fund expense. Dividends The Management proposes the distribution of R$ 1,260 million in dividends to the holders of common shares, traded on BM&FBovespa  Bolsa de Valores, Mercadorias e Futuros S.A. (São Paulo Stock Exchange). The proposed amount corresponds to R$ 2.619770369 per share. As a result, the Company exceeded the minimum payment of 50% of net income defined in the dividend policy. Excluding the R$ 774 million regarding the first half of 2010 (paid on September 30, 2010), the amount to be effectively paid will be R$ 486 million, equivalent to R$ 1,010190770 per share. 8 Indebtedness The companys indebtedness at the end of 2010 (including hedges) amounted to R$ 9,418 million, up 19.2%. 5. Investments In 2010, capital expenditures in the amount of R$ 1,801 million were carried out for maintenance and business expansion, of which R$ 1,128 million was earmarked for distribution, R$ 645 million went to generation and R$ 28 million was directed towards commercialization and services. Among CPFL Energias investments in 2010, the following were highlights: Distribution: investments were made to expand and strengthen the electricity system in order to keep pace with the demands of market growth. Investments also went into improvements, maintenance and modernization of the electricity system, operating infrastructure and client services and for research and development programs, among others; Generation: these mainly went to the Foz do Chapecó Hydroelectric Plant, Baldin Thermoelectric Plant and Epasa (Termonordeste and Termoparaíba Thermoelectric Plants), projects that have already gone into commercial operation, and the Bio Formosa, Bio Buriti, Bio Ipê and Bio Pedra Thermoelectric Plants, and Santa Clara I, II, III, IV, V and VI and the Eurus VI Wind Parks, all projects currently under construction. Acquisitions during the period  through the subsidiary CPFL Geração, 100% of the following projects were acquired: (i) PCH Diamante (4.23 MW) and (ii) Campo dos Ventos II Wind Park (30 MW) . 6. Corporate governance CPFL Energias corporate governance model is based on four basic principles: transparency, equity, accountability and corporate responsibility, applied by all the companies in the Group. CPFL Energia is listed on the segments of the highest governance level - the Novo Mercado of the BM&FBOVESPA and Level III ADRs on the New York Stock Exchange (NYSE). CPFL Energias capital stock is composed exclusively of common shares, and ensures 100% tag-along rights in the case of disposal of control. The Board of Directors duties include defining the overall business guidelines and electing the Board of Executive Officers, among other responsibilities determined by the law and the Companys Bylaws. Its rules were defined in the Board of Directors internal rules document. The Board is composed of one independent member and six members nominated by the controlling shareholders and all of them carry a one-year term of office, reelection being admitted. It normally meets once a month but may be convened whenever necessary. The Chairman and the Vice-Chairman are elected among the Board of Directors members and no member may serve on the Board of Executive Officers. 9 The Board of Directors constituted three committees and defined their competences in a sole Internal Rules. They are: the Human Resources Committee, Related Parties Committee and Management Processes Committee. Whenever necessary, ad hoc commissions are installed to advise the Board on such specific issues as: corporate governance, strategy, budgets, energy purchase, new operations and financial policies. CPFL Energia maintains a permanent Fiscal Council comprising five members who also carry out the attributes of the Audit Committee, pursuant to the rules of the Securities and Exchange Commission (SEC). The Fiscal Council rules were defined in its internal rules document and in the Fiscal Council Guide. The Board of Executive Officers is comprised of seven Executive Officers, all with a two-year term of office, with reelection admitted. The Executive Officers represent the Company and manage its business in accordance with the lines of direction defined by the Board of Directors. The Chief Executive Officer is responsible for nominating the other statutory Executive Officers. 7. The stock market CPFL Energias free float currently comprises 30.7% of its total capital stock and its shares are traded in Brazil (BM&FBovespa) and on the New York Stock Exchange (NYSE). In 2010, CPFL Energias shares appreciated by 25.7% on the BM&FBovespa and 33.7% on the NYSE, surpassing the Ibovespa and Dow Jones indexes, respectively, closing the year at R$ 41.20 per share and US$ 76.81 per ADR. Daily traded volume averaged R$ 33.3 million, of which R$17.4 million on the BM&FBovespa and R$ 15.9 million on the NYSE, representing a 22.1% increase. 8. Sustainability and corporate responsibility CPFL Energia has developed a permanent program to supervise the impact of its operations on its neighboring communities through the constant management of the economic, environmental and social risks inherent to its businesses. The years highlights: Ethics Management and Development System : the Ethics Committee held 10 meetings and prepared and published an Orientation Summary about System Access Identification Care and Concerns. Human Resources Management: at the year-end, the company had 7,924 employees (7,450 in 2009) with an attrition rate of 10.1%. The Groups companies ran a number of different management and training programs, focused on developing strategic business competencies, leadership succession productivity increases and employee occupational health and safety. The average number of hours of training per employee was 77.83, 7% higher than the benchmark suggested in the Sextante-2010 survey. Also during the year, for the ninth consecutive time CPFL Energia was ranked among the 150 Best Places for You to Work in Brazil, published by Guia Você S/A/Exame magazine . 10 Community relations: among other actions that seek to contribute to the development of the communities where CPFL Energias companies carry out their operations, the following were highlights: (i) CPFL Cultura - the cultural program continued to promote reflections about the contemporary world, with free meetings held in Campinas and regional locations that resulted in television programs, documentaries and other audiovisual products; (ii) CPFL Program for Reviving Philanthropic Hospitals - the 2008-2010 edition of the program benefited 42 hospitals located in 34 municipalities in the Araraquara, Araçatuba, Baixada Santista, Bauru, Jaú, Ribeirão Preto and Sorocaba regions; (iii) Program for Supporting Municipal Childrens and Teenagers Rights Programs (CMDCA) - in 2010, the CPFL Energia Groups allocated about R$ 2.2 million using tax incentive funds for 356 projects in 156 municipalities of the concession area; and (iv) CPFL Social Management - the program, which offers training for the third sector, was inaugurated and began operating in the cities of Itapetininga and Avaré, benefiting 24 participants and 13 social organizations. Influence and Leadership in the Value Chain: the Value Network, a forum that was initially dedicated to suppliers to exchange ideas and help develop a common agenda, was expanded and now includes electricity sector clients and partners. Corporate commitments: besides the commitments to which the company already is a signatory, in 2nergia adhered to the Climate Forum Workgroup Support Fund and the Business Movement for the Conservation and Sustainable Use of Biodiversity. Environmental management: in 2010, CPFL Energia conducted a company-wide inventory of greenhouse gases for the year of 2009, calculating a total of 131,588 tCO2e. At the same time, each of the Groups companies develop projects designed to maximize the use of energy sources while mitigating the socio-environmental impact of their activities. The following were highlights: (i) Power generation - the sale of de 22,312 CO 2 Emission Reduction Certificates (CERs) for small hydroelectric power plants and 111,354 CERs for the Monte Claro hydroelectric plant (Ceran) ; removal of 23,233 m³ of aquatic plants from the Americana small hydroelectric power plant reservoir; support for the Nature School Ship Association, which received 129,000 visits during the year ; continuation of the activities of the Aquatic Biodiversity Conservation Program through the introduction of 65,000 fingerlings, the planting of 20,584 native seedlings in riparian zones and the maintenance of Fish Transposition Systems; at the Foz do Chapecó hydroelectric plant socio-environmental programs continued as planned, including the Basic Environmental Project and the New Path Program, designed to generate jobs and income. Furthermore, a partnership was signed with the Agricultural Secretariat of the municipality of Chapecó in order to develop the Good Water Program, whose goal is to preserve 700 hectares of headwaters and riparian areas; Ceran used the Cultural Incentive Law to sponsor a portion of the restoration of a cultural center in Veranópolis and a movie A Casa Elétrica; the activities of the Rural Development Fund (FDR) were continued, with funding being made available by Enercan for collective agribusiness activities, benefiting 417 families and helping social development in the region in the vicinity of the Campos Novos hydroelectric project; ISO 14.001:2004 environmental certification was achieved within the scope of the System for management of the environmental risks of the UHE Barra Grande (Reservoir management, Operation and Maintenance, Power Generation); participation in the fund for the Development of the North-Northeast of the State of Goiás in conjunction with the Interamerican Development Bank (IDB), the Ministry of Mines and Energy, Furnas, Sebrae-Goiás and Tractebel Energia, with the objective of creating employment and incomes for the families affected by the Cana Brava and Serra da Mesa hydroelectric plants ; and (ii) Energy distribution - distribution of 240,000 seedlings through the urban street tree program; receipt of Environmental Certification (ISO 14001) extendable to its Energy Subtransmission activities covering 11 substations and 3,223 km of transmission lines in the concession areas of CPFL Paulista and CPFL Piratininga; distribution of 35,000 noble tree species seedlings in RGEs concession area. 11 9. Independent auditors KPMG Auditores Independentes were hired by CPFL Energia to provide external auditing services relative to the examination of the Companys financial statements. In accordance with CVM Instruction 381/03, we hereby declare that this firm did not provide, in 2010, any non-auditing-related services whose fees were more than 5% of its total auditing fees. Closing acknowledgements CPFL Energias Management would like to thank its shareholders, clients, suppliers and surrounding communities for the trust they have placed in the Company throughout 2010. We would like to offer a special thank you to our employees for their skill, diligence and commitment to achieving the established objectives and targets. Management For further information on the performance of this or any other CPFL Group company, please visit our website at www.cpfl.com.br/ir. 12 Annual Social Report / 2010 (*) Company: CPFL ENERGIA S.A. 1 - Basis for Calculation 2010 Value (R$ 000) 2009 Value (R$ 000) Net Revenues (NR) 12,023,729 11,358,006 Operating Result (OR) 2,385,372 2,472,977 Gross Payroll (GP) 530,328 484,161 2 - Internal Social Indicators Value (000) % of GP % of NR Value (000) % of GP % of NR Food 42,132 7.94% 0.35% 39,268 8.11% 0.35% Mandatory payroll taxes 141,968 26.77% 1.18% 129,432 26.73% 1.14% Private pension plan 27,382 5.16% 0.23% 25,140 5.19% 0.22% Health 31,025 5.85% 0.26% 27,564 5.69% 0.24% Occupational safety and health 2,395 0.45% 0.02% 1,801 0.37% 0.02% Education 2,404 0.45% 0.02% 2,213 0.46% 0.02% Culture 0 0.00% 0.00% 0 0.00% 0.00% Trainning and professional development 10,297 1.94% 0.09% 7,343 1.52% 0.06% Day-care / allowance 1,560 0.29% 0.01% 1,570 0.32% 0.01% Profit / income sharing 38,412 7.24% 0.32% 37,902 7.83% 0.33% Others 9,123 1.72% 0.08% 4,202 0.87% 0.04% Total - internal social indicators 57.94% 2.56% 57.13% 2.44% 3 - External Social Indicators Value (000) % of OR % of NR Value (000) % of OR % of NR Education 520 0.02% 0.00% 1,858 0.08% 0.02% Culture 11,971 0.50% 0.10% 7,879 0.32% 0.07% Health and sanitation 1,880 0.08% 0.02% 834 0.03% 0.01% Sport 2,306 0.10% 0.02% 1,333 0.05% 0.01% War on hunger and malnutrition 0.00% 0.00% 0.00% 0.00% 0.00% 0.00% Others 4,325 0.18% 0.04% 2,856 0.12% 0.03% Total contributions to society 0.88% 0.18% 0.60% 0.14% Taxes (excluding payroll taxes) 5,270,068 220.93% 43.83% 4,661,531 188.50% 41.04% Total - external social indicators 221.81% 44.01% 189.10% 41.18% 4 - Environmental Indicators Value (000) % of OR % of NR Value (000) % of OR % of NR Investments relalated to company production / operation 89,476 3.75% 0.74% 90,167 3.65% 0.79% Investments in external programs and/or projects 92,260 3.87% 0.77% 69,215 2.80% 0.61% Total environmental investments 7.62% 1.51% 6.45% 1.40% Regarding the establishment of "annual targets" to minimize residues, the consumption in production / operation and increase efficiency in the use of natural resources, the company ( ) do not have targets ( ) fulfill from 51 to 75% ( ) fulfill from 0 to 50% (X) fulfill from 76 to 100% ( ) do not have targets ( ) fulfill from 51 to 75% ( ) fulfill from 0 to 50% (X) fulfill from 76 to 100% 5 - Staff Indicators Nº of employees at the end of period 7,924 7,450 Nº of employees hired during the period 1,671 1,068 Nº of outsourced employees ND 5,578 Nº of interns 236 210 Nº of employees above 45 years age 2,086 1,841 Nº of women working at the company 1,847 1,414 % of management position occupied by women 11.58% 9.43% Nº of Afro-Brazilian employees working at the company 960 746 % of management position occupied by Afro-Brazilian employees 2.72% 1.27% Nº of employees with disabilities 289 294 6 - Relevant information regarding the exercise of corporate citizenship Ratio of the highest to the lowest compensation at company 79.33 59.2 Total number of work-related accidents 28 21 Social and environmental projects developed by the company were decided upon by: ( ) directors (X) directors and managers ( ) all employees ( ) directors (X) directors and managers ( ) all employees Health and safety standards at the workplace were decided upon by: ( ) directors and managers ( ) all employees (X) all + Cipa ( ) directors and managers ( ) all employees (X) all + Cipa Regarding the liberty to join a union, the right to a collective negotiation and the internal representation of the employees, the company: ( ) does not get involved ( ) follows the OIT rules (X) motivates and follows OIT ( ) does not get involved ( ) follows the OIT rules (X) motivates and follows OIT The private pension plan contemplates: ( ) directors ( ) directors and managers (X) all employees ( ) directors ( ) directors and managers (X) all employees The profit / income sharing contemplates: ( ) directors ( ) directors and managers (X) all employees ( ) directors ( ) directors and managers (X) all employees In the selection of suppliers, the same ethical standards and social / environmental responsibilities adopted by the company: ( ) are not considered ( ) are suggested (X) are required ( ) are not considered ( ) are suggested (X) are required Regarding the participation of employees in voluntary work programs, the company: ( ) does not get involved ( ) supports (X) organizes and motivates ( ) does not get involved ( ) supports (X) organizes and motivates Total number of customer complaints and criticisms: in the company in Procon in the Courts in the company in Procon in the Courts % of complaints and criticisms attended to or resolved: in the company 100% in Procon 100% in the Courts 33.42% in the company 100% in Procon 100% in the Courts 46.95% Total value-added to distribute (R$ 000): In 2010: In 2009 * : Value-Added Distribution (VAD): 65.41% government 5.73% employees 14.51% shareholders 10.90% third parties 3.45% retained 64.19% government 6.52% employees 15.02% shareholders 8.65% third parties 5.62% retained 7 - Other Information Consolidated information * Readjusted to adequate to IFRS Stardard. For the financial items, it was used the percentage of stock paticipation. For the other information, such as: the number of employees and the legal lawsuits, the information was available in full numbers. Responsible: Antônio Carlos Bassalo, phone: 55-19-3756-8018, bassalo@cpfl.com.br (*) Information not examined by the independent auditors 13 CPFL ENERGIA S.A. NOTES TO THE FINANCIAL STATEMENTS FOR THE YEARS ENDED ON DECEMBER 31, 2 (Amounts stated in thousands of Brazilian reais, except where otherwise indicated) ( 1 ) OPERATIONS CPFL Energia S.A. (CPFL Energia or Company) is a publicly quoted corporation incorporated for the principal purpose of acting as a holding company, participating in the capital of other companies primarily dedicated to electric energy distribution, generation and sales activities in Brazil. The Companys headquarters are located at Rua Gomes de Carvalho, 1510 - 14º floor - Cj 2 - Vila Olímpia - São Paulo - SP - Brasil. The Company has direct and indirect interests in the following operational subsidiaries (information on the concession area, number of consumers, energy production capacity and associated data not examined by the independent auditors): Energy distribution Company Type Equity Interest Location (State) Number of municipalities Approximate number of consumers (in thousands) Concession term End of the concession Companhia Paulista de Força e Luz ("CPFL Paulista") Publicly-quoted corporation Direct 100% Interior of S. Paulo 30 years November 2027 Companhia Piratininga de Força e Luz ("CPFL Piratininga") Publicly-quoted corporation Direct 100% Interior of S. Paulo 27 30 years October 2028 Rio Grande Energia S.A. ("RGE") Publicly-quoted corporation Direct 100% Interior of Rio Grande do Sul 30 years November 2027 Companhia Luz e Força Santa Cruz ("CPFL Santa Cruz") Private corporation Direct 100% Interior of São Paulo and Paraná 27 16 years July 2015 Companhia Leste Paulista de Energia ("CPFL Leste Paulista") Private corporation Direct 100% Interior of S. Paulo 7 51 16 years July 2015 Companhia Jaguari de Energia ("CPFL Jaguari") Private corporation Direct 100% Interior of S. Paulo 2 33 16 years July 2015 Companhia Sul Paulista de Energia ("CPFL Sul Paulista") Private corporation Direct 100% Interior of S. Paulo 5 72 16 years July 2015 Companhia Luz e Força de Mococa ("CPFL Mococa") Private corporation Direct 100% Interior of São Paulo and Minas Gerais 4 41 16 years July 2015 Installed power Energy generation - operational Company Type Equity Interest Location (State) Number of plants / type of energy Total CPFL participation CPFL Geração de Energia S.A. ("CPFL Geração") Publicly-quoted corporation Direct 100% São Paulo, Goiás and Minas Gerais 1 Hydroelectric, 20 PCHs e 1 Thermal* 812 MW 812 MW Foz do Chapecó Energia S.A. ("Foz do Chapecó") Private corporation Indirect 51% Santa Catarina and Rio Grande do Sul 1 Hydroelectric 855 MW 436 MW Campos Novos Energia S.A. ("ENERCAN") Private corporation Indirect 48,72% Santa Catarina 1 Hydroelectric 880 MW 429 MW CERAN - Companhia Energética Rio das Antas ("CERAN") Private corporation Indirect 65% Rio Grande do Sul 3 Hydroelectric 360 MW 234 MW BAESA - Energética Barra Grande S.A. ("BAESA") Publicly-quoted corporation Indirect 25,01% Santa Catarina and Rio Grande do Sul 1 Hydroelectric 690 MW 173 MW Centrais Elétricas da Paraíba S.A. ("EPASA") Private corporation Indirect 51% Paraíba 2 Thermals 342 MW 174 MW Paulista Lajeado Energia S.A. ("Paulista Lajeado") Private corporation Indirect 59,93%** São Paulo 1 Hydroelectric 903 MW 63 MW CPFL Bioenergia S.A. ("CPFL Bioenergia") Private corporation Indirect 100% São Paulo 1 Thermal (Biomass) 45 MW 45 MW CPFL Sul Centrais Elétricas Ltda. ("CPFL Sul Centrais Elétricas") Limited company Indirect 100% Rio Grande do Sul 4 Small Hydroelectric Plants (RS) 2,65 MW 2,65 MW (*) PCH - Small Hydropower Plant Central Hidrelétrica (**) Paulista Lajeado has a 7% participation in the installed power of Investco S.A. 1 Energy generation - under development Company Type Equity Interest Location Number of plants / type of energy Scheduled start-up date Projected installed power CPFL Bio Formosa S.A. ("CPFL Bio Formosa") Private corporation Indirect 100% Rio Grande do Norte 1 Thermal (Biomass) 40 MW CPFL Bio Buriti S.A. ("CPFL Bio Buriti") Private corporation Indirect 100% São Paulo 1 Thermal (Biomass) 50 MW CPFL Bio Ipê S.A. ("CPFL Bio Ipê") Private corporation Indirect 100% São Paulo 1 Thermal (Biomass) 25 MW CPFL Bio Pedra S.A. ("CPFL Bio Pedra") Private corporation Indirect 100% São Paulo 1 Thermal (Biomass) 70 MW Santa Clara I Energias Renováveis Ltda. ("Santa Clara I") Limited Company Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Santa Clara II Energias Renováveis Ltda. ("Santa Clara II") Limited Company Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Santa Clara III Energias Renováveis Ltda. ("Santa Clara III") Limited Company Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Santa Clara IV Energias Renováveis Ltda. ("Santa Clara IV") Limited Company Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Santa Clara V Energias Renováveis Ltda. ("Santa Clara V") Limited Company Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Santa Clara VI Energias Renováveis Ltda. ("Santa Clara VI") Limited Company Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Eurus VI Energias Renováveis Ltda. ("Eurus VI") Limited Company Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Campo dos Ventos I Energias Renovaveis S.A. ("Campo dos Ventos I") Private corporation Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Campo dos Ventos II Energias Renovaveis S.A. ("Campo dos Ventos II") Private corporation Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Campo dos Ventos III Energias Renovaveis S.A. ("Campo dos Ventos III") Private corporation Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Campo dos Ventos IV Energias Renovaveis S.A. ("Campo dos Ventos IV") Private corporation Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Campo dos Ventos V Energias Renovaveis S.A. ("Campo dos Ventos V") Private corporation Indirect 100% Rio Grande do Norte 1 Wind power 30 MW Eurus V Energias Renovaveis S.A. ("Eurus V") Private corporation Indirect 100% Rio Grande do Norte 1 Wind power 30 MW (*) The predicted installed power for the Santa Clara Wind Power complex is 188 MW. (**) The projected installed power for the Campo dos Ventos Wind Power complex is 160 MW. 2 Commercialization of Energy and Services Company Type Core activity Equity Interest CPFL Comercialização Brasil S.A. ("CPFL Brasil") Private corporation Energy commercialization, consultancy and advisory services to agents in the energy sector Direct 100% Clion Assessoria e Comercialização de Energia Elétrica Ltda. ("CPFL Meridional") Limited company Commercialization and provision of energy services Indirect 100% CPFL Comercialização Cone Sul S.A. ("CPFL Cone Sul") Private corporation Energy commercialization Indirect 100% CPFL Planalto Ltda. ("CPFL Planalto") Limited company Energy commercialization Direct 100% CPFL Serviços, Equipamentos, Industria e Comércio S.A. ("CPFL Serviços") Private corporation Manufacturing, commercialization, rental and maintenance of electro-mechanical equipment and service provision Direct 100% Chumpitaz Serviços S.A. ("Chumpitaz") Private corporation Provision of administrative services Direct 100% CPFL Atende Centro de Contatos e Atendimento Ltda. ("CPFL Atende") Limited company Provision of telephone answering services Direct 100% Other Company Type Core activity Equity Interest CPFL Jaguariuna S.A. ("CPFL Jaguariuna") Private corporation Venture capital company Direct 100% Companhia Jaguari de Geração de Energia ("Jaguari Geração") Private corporation Venture capital company Direct 100% Chapecoense Geração S.A. ("Chapecoense") Private corporation Venture capital company Indirect 51% CPFL Bio Anicuns S.A. ("Anicuns") Private corporation Energy generation studies and projects Indirect 100% CPFL Bio Itapaci S.A ("Itapaci") Private corporation Energy generation studies and projects Indirect 100% Sul Geradora Participações S.A. ("Sul Geradora") Private corporation Venture capital company Indirect 99.95% Subsidiaries that started its operations in 2010 CPFL Bioenergia S.A. The main objective of CPFL Bioenergia S.A., which started operations on August 27, 2010, is the thermal and steam generation of electric energy using co-generation plants powered by sugarcane waste and straw. Centrais Elétricas da Paraíba S.A. The objective of Epasa is to develop, implement, operate and exploit two thermoelectric plants, UTE Termoparaíba and UTE Termonordeste, both powered by fuel oil. UTE Termonordeste started its operations on December 24, 2010 and UTE Termoparaíba on January 13, 2011. Chapecoense Geração S.A. The objective of the jointly-controlled subsidiary Chapecoense Geração is to build, operate and exploit the Foz do Chapecó Hydropower Plant. Three (3) generator units, with installed power of 213.75 MW each, started operations in 2010, on October 14, November 23 and December 30. The last generator unit is scheduled to start operations by the end of the first quarter of 2011. ( 2 ) PRESENTATION OF THE FINANCIAL STATEMENTS 3 2.1 Basis of preparation The individual (Parent Company) and consolidated financial statements were prepared in accordance with generally accepted accounting principles in Brazil, based on the guidelines provided by the Brazilian Committee on Accounting Pronouncements (Comitê de Pronunciamentos Contábeis - CPC) and approved by the Brazilian Securities Commission (Comissão de Valores Mobiliários - CVM). The Company also follows the guidelines of the Accounting Manual of the Public Electric Energy and the standards laid down by the National Electric Energy Agency (Agência Nacional de Energia Elétrica  ANEEL), when these are not in conflict with generally accepted accounting practices in Brazil and/or international accounting practices. The individual financial statements are in conformity with the International Financial Reporting Standards  IFRS, issued by the International Accounting Standard Board  IASB, except for evaluation of investments in subsidiaries and jointly-owned entities, which are accounted for by the equity method, while for the IFRS they should be accounted for by the cost or fair value method. The consolidated financial statements were also prepared and are presented in full conformity with the IFRS. These are the first consolidated statements prepared in accordance with this international practice. Note 5 shows the main differences between the accounting practices adopted previously in Brazil and the current and effective standards presented herein. The consolidated financial statements were authorized for issue by the Board of Directors on March 14, 2011. 2.2 Basis of measurement The financial statements have been prepared on the historic cost basis except for the following material items recorded in the balance sheets: i) derivative financial instruments measured at fair value, ii) financial instruments at fair value through profit or loss measured, iii) available-for-sale financial assets are measured at fair value, iv) property, plant and equipment adjusted to reflect the deemed cost on the transition date, and v) actuarial assets, recognition of which is limited to the present value of the economic benefits available in the form of reimbursements or future reductions in contributions to the plan. 2.3 Use of estimates and judgments The preparation of the financial statements requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. By definition, the resulting accounting estimates are rarely the same as the actual results. Accordingly, Company Management reviews the estimates and assumptions on an ongoing basis. Adjustments derived from revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected . Information about assumptions and estimate that are subject to a greater degree of uncertainty and involve the risk of resulting in a material adjustment if these assumptions and estimates suffer significant changes during the next financial year is included in the following notes: · Note 10  Deferred tax credits and debits; · Note 12  Financial asset of concession; · Note 16  Intangible assets; · Note 20  Private Pension Fund; · Note 23  Provision for contingency, and · Note 35  Financial instruments. 4 2.4 Functional currency and presentation currency The individual and consolidated financial statements are presented in thousands of Brazilian reais, which is the Company's functional currency. 2.5 Basis of consolidation: (i) Business combinations - Acquisitions made after January 1, 2009 In the case of acquisitions made after January 1, 2009, the Company measures goodwill as the fair value of the consideration transferred including the recognized amount of any non-controlling interest in the acquiree, less the net recognized amount (generally fair value) of the identifiable assets acquired and liabilities assumed, all measured as of the acquisition date. If the excess is negative, a gain arising from the purchase agreement is recognized immediately in profit or loss for the period. - Acquisitions prior to January 1, 2009 As part of the transition to the IFRS and CPC the Company opted not to re-present business combinations prior to January 1, 2009. In relation to acquisitions prior to January 1, 2009 the goodwill represents the amount recognized under the accounting practices adopted previously. This goodwill was tested for impairment at the transition date, in accordance with Note 3.6. (ii) Subsidiaries and jointly-owned entities: The financial statements of subsidiaries and jointly-owned entities (joint ventures) are included in the consolidated financial statements from the date that total or shared control commences until the date that control ceases. A jointly controlled operation is a venture directly or indirectly controlled together with other investors, established by contractual agreement and requiring unanimous consent for strategic financial and operating decisions . The accounting policies of subsidiaries and jointly controlled entities taken into consideration in consolidation are aligned with the Company's accounting policies. The financial information of subsidiaries and jointly controlled entities and of the associates is accounted for using the equity method. The consolidated financial statements include the balances and transactions of the Company and its subsidiaries. The balances and transactions of assets, liabilities, income and expenses have been fully consolidated for fully owned subsidiaries and proportionately consolidated for the jointly-owned entities. Intra-group balances and transactions, and any income and expenses derived from these transactions, are eliminated in preparing the consolidated financial statements. Unrealized gains arising from transactions with equity accounted investees are eliminated against the investment to the extent of the Group's interest in the investee. Unrealized losses are eliminated in the same way as unrealized gains, but only to the extent that there is no evidence of impairment. Observing the conditions described above, the amount related to non-controlling interests is shown in shareholders' equity after the statement of income for the year in each year presented. (iii) Acquisition of non-controlling interest Accounted for as transactions within equity holders and therefore no goodwill is recognized as a result of such transactions. 5 2.6 Segment information: An operating segment is a component of the Company (i) that engages in operating activities from which it may earn revenues and incur expenses, (ii) whose operating results are regularly reviewed by Management to make decisions about resources to be allocated and assess the segment's performance, and (iii) for which discrete financial information is available. Company Management bases strategic decisions on reports, segmenting the business into: (i) electric energy distribution activities (Distribution); (ii) electric energy generation activities (Generation); (iii) energy commercialization and service provision activities (Commercialization); and (iv) other, basically corresponding to corporate services and other activities not listed in the previous items. Presentation of the operating segments includes items directly attributable to them, such as allocations required, including intangible assets . 2.7 Information on Corporate Interests The interests directly or indirectly held by the Company in the subsidiaries and jointly-owned entities are described in Note 1. Except for the (i) jointly-owned entities ENERCAN, BAESA, Foz do Chapecó and EPASA, which are consolidated proportionately, and (ii) the investment in Investco recorded at cost by the subsidiary Paulista Lajeado, the other units are fully consolidated. As of December 31, 2010, the participation of non-controlling interests stated in the consolidated statements refers to the third-party interests in the subsidiaries CERAN and Paulista Lajeado. 2.8 Value added statements: The Company prepared individual and consolidated value added statements (DVA) in conformity with technical pronouncement CPC 09 - Value Added Statement, which are presented as an integral part of the financial statements in accordance with the CPC standards for public companies, while for the IFRS they represent additional financial information. 6 ( 3 ) SUMMARY OF THE SIGNIFICANT ACCOUNTING POLICIES The accounting policies set out below have been applied consistently to all periods presented in these individual and consolidated financial statements. 3.1 Concession agreements: ICPC 01 Concession Agreements establishes general guidelines for the recognition and measurement of obligations and rights related to concession agreements and applies to situations in which the granting power controls or regulates which services the concessionaire should provide with the infrastructure, to whom the services should be provided and at what price, and controls any significant residual interest in the infrastructure at the end of the concession period. These definitions having been attended to, the infrastructure of distribution concessionaires is segregated and rollforwarded from the time of construction, complying with the provisions of the CPCs and IFRSs, so that the financial statements record (i) an intangible asset corresponding to the right to operate the concession and collect from the users of public utilities, and (ii) a financial asset corresponding to the unconditional contractual right to receive cash (compensation) by reversing the assets at the end of the concession. The value of the concession financial assets is determined at fair value, based on the remuneration of the assets established by the regulatory authority. The financial asset is classified as available-for-sale and is restated and amortized annually in accordance with the adjustment of its fair value, against the revaluation reserve in equity. The remaining amount is registered in intangible assets and corresponds to the right to charge consumers for electric energy distribution services, amortized in accordance with the consumption pattern that reflects the estimated economic benefit to the end of the concession. Provision of infrastructure construction services is registered in accordance with CPC 17  Construction Contracts, against a financial asset corresponding to the amount subject to compensation. Residual amounts are classified as intangible assets and will be amortized over the concession period in accordance with the economic pattern against which the revenue from consumption of electric energy is collected. In accordance with (i) the tariff model that does not provide for a profit margin for the infrastructure construction activity, (ii) the way in which the subsidiaries manage the building by using a high level of outsourcing, and (iii) there is no provision for gains on constructions in the Companys business plans, management is of the opinion that the margins on this operation are irrelevant, and therefore no additional value to the cost is considered in the composition of the revenue. The revenue and construction costs are therefore presented in profit or loss for the year at the same amounts. 3.2 Financial instruments: - Financial assets: Financial assets are recognized initially on the date that they are originated or on trade date at which the Company or its subsidiaries become one of the parties to the contractual provisions of the instrument. Derecognition of a financial asset occurs when the contractual rights to the cash flows from the asset expire or when the risks and rewards of ownership of the financial asset are transferred. The Company and its subsidiaries hold the following main financial assets: i. Classified at fair value through profit or loss: these assets held for trading or designated as such upon initial recognition. The Company and its subsidiaries manage such assets and make purchase and sale decisions based on their fair value in accordance with their documented risk management or investment strategy. These financial assets are measured at fair value, and changes therein are recognized in profit or loss for the year. The main financial assets classified by the Company and its subsidiaries in this category are: (i) bank balances and financial investments (Note 6), (ii) marketable securities (Note 8) and (iii) derivatives (Note 35.d). 7 ii. Held-to-maturity: these are assets that the Company and its subsidiaries have the positive intent and ability to hold to maturity. Held-to-maturity financial assets are recognized initially at fair value and subsequent to initial recognition are measured at recognized cost using the effective interest method, less any impairment losses. The Company and its subsidiaries classify the following financial assets in this category: (i) security receivable from CESP (Note 8) and (ii) receivables of the subsidiary CPFL Paulista from CESP (Note 13). iii. Loans and receivables: these are assets with fixed or determinable payments that are not quoted in an active market. Such assets are recognized initially at fair value and, subsequent to initial recognition, measured at recognized cost using the effective interest method, less any impairment losses. The main financial assets of the Company and its subsidiaries classified in this category are: (i) consumers, concessionaires and licensees (Note 7), (ii) dividends and Interest on shareholders equity (Note 14.2) and (iii) other credits (Note 13). iv. Available-for-sale: these are non-derivative financial assets that are designated as available-for-sale or that are not classified in any of the previous categories. Subsequent to initial recognition, interest calculated by the effective rate method is recognized in profit or loss as part of the net operating income. Changes for registration at fair value are recognized in the revaluation reserve in equity. The accumulated result in other comprehensive income is transferred to profit or loss when the asset is realized. The main asset of the Company and its subsidiaries classified in this category is the right to compensation at the end of the concession. The option to designate this instrument as available-for-sale is due to its non-classification in the previous categories described. Since Management believes that the compensation will be made at least in accordance with the current tariff pricing model, this instrument cannot be registered as loans and receivables as the compensation will not be fixed or determinable, due to the uncertainty in relation to impairment for reasons other than deterioration of the credit. The main uncertainties relate to the risk of non-recognition of part of these assets by the regulatory authority and their replacement values at the end of the concession (Note 4). - Financial liabilities: Financial liabilities are initially recognized on the date that they are originated or on the trade date at which the Company or its subsidiaries become a party to the contractual provisions of the instrument. The Company and its subsidiaries have the following main financial liabilities: i. Measured at fair value through profit or loss: these are financial liabilities that are: (i) held for short-term trading, (ii) designated at fair value in order to evaluate the effects of recognition of income and expenses to obtain more relevant and consistent accounting information, or (iii) derivatives. These liabilities are registered at fair value and for any change in the subsequent measurement of the fair value, set through profit or loss. The Company and its subsidiaries classified the following financial liabilities in this category: (i) certain foreign currency debts (Note 18) and (ii) derivatives (Note 35.d). ii. Not measured at fair value through profit or loss: these other financial liabilities that are not classified in any of the previous categories. They are measured initially at fair value less any attributable transaction cost and subsequently measured at recognized cost by the effective interest method. The main financial liabilities classified in this category are: (i) suppliers (Note 17), (ii) loans and financing (Note 18), (iii) debt charges (Note 18); (iv) debenture charges (Note 19); (v) debentures (Note 19); (vi) public utilities (Note 24); (vii) dividends payable e (viii) other accounts payable (Note 25). The Company accounts for warranties when these are issued to non-controlled entities or when the warranty is granted at a percentage higher than the Company's interest. Such warranties are initially measured at fair value, by (i) a liability equivalent to the income to be appropriated, which will subsequently be recognized as the Company is released from the obligations and (ii) an asset equivalent to the right to compensation by the guaranteed party, subsequently amortized by receipt of cash or on a straight-line basis to profit or loss. 8 Financial assets and liabilities are offset and the net amount presented when, and only when, there is a legal right to offset the amounts and the intent to settle on a net basis or to realize the asset and settle the liability simultaneously. - Capital Common shares are classified as equity. Additional costs directly attributable to and share options are recognized as a deduction from equity, net of any tax effects. 3.3 Lease agreements: It should be established at the inception of an agreement whether such arrangement is or contains a lease. A specific asset is the subject of a lease if fulfillment of the arrangement is dependent on the use of that specified asset. An arrangement conveys the right to use the asset if the arrangement conveys to the lessor the right to control the use of the underlying asset. Leases in which substantially all the risks and rewards are with the lessor are classified as operating leases . Payments/receipts made under operating leases are recognized as expense/revenue in profit or loss on a straight-line basis, over the term of the lease. Leases which involve not only the right to use assets, but also substantially transfer the risks and rewards to the lessee, are classified as finance leases. In finance leases in which the Company or its subsidiaries act as lessee, the assets are capitalized to property, plant and equipment at the inception of the agreement against a liability measured at an amount equal to the lower of its fair value and the present value of the minimum lease payments. The property, plant and equipment is depreciated in accordance with the accounting policy applicable to that asset. If the Company or its subsidiaries are the lessor in a finance lease, the investment is initially recognized at the construction/acquisition cost of the asset. In both cases, the financial income/expense is recognized in profit or loss for the year over the term of the lease so as to produce a constant rate of interest on the remaining balance of the investment/liability. 3.4 Property, plant and equipment : Items of property, plant and equipment are measured at acquisition, construction or formation cost less accumulated depreciation and, if applicable, accumulated impairment losses. Cost also includes any other costs attributable to bringing the assets to the place and in a condition to operate as intended by management, the cost of dismantling and removing the items and restoring the site on which they are located and capitalized borrowing costs on qualifying assets. The assets were measured at the transition date in accordance with the CPC and IFRS rules by segregation into two groups: - Assets measured at deemed cost at the transition date: model adopted for assets built and put into long-term service where it is not possible to reconstruct the cost formation or where the cost of the survey is of no benefit in presentation of the financial statements. The cost of these items at the transition date was therefore determined in accordance with market prices (deemed cost) and the revalued amounts are presented for both cost and accumulated depreciation. The effects of the deemed cost increased property, plant and equipment against equity, net of related tax effects. - Assets measured at historic cost: model adopted by the Company for recently built assets where the basis for cost formation can be easily confirmed and the values at historic cost approximate the respective market values. In such cases, the subsidiaries performed an analysis to ensure that the cost formation is in accordance with current accounting practices. The replacement cost of items of property, plant and equipment is recognized if it is probable that it will involve economic rewards for the subsidiaries and if the cost can be reliably measured, and the value of the replaced item is written off. Maintenance costs are recognized in profit or loss as they are incurred 9 Depreciation is calculated on a straight-line basis, at annual rates of 2% to 20%, taking into consideration the estimated useful life of the assets, as instructed and defined by the regulatory authority. In the case of generators subject to regulation by Decree 2003, of 1996, the assets are depreciated at the rates established by the regulatory authority, provided they do not exceed the term of the concession. Gains and losses derived from write-down of an item of property, plant and equipment are determined by comparing the resources produced by disposal with carrying amount of the asset, and are recognized net together with other operating income/expense. Assets and facilities used in the regulated activities are tied to these services and may not be removed, disposed of, assigned or pledged in mortgage without the prior and express authorization of ANEEL. ANEEL regulates the release of Public Electric Energy Utility concession assets, granting prior authorization for release of assets of no use to the concession, intended for disposal and determines that the proceeds of the disposal be deposited in a tied bank account for use in the concession. 3.5 Intangible assets : Includes rights related to non-physical assets such as goodwill, concession exploration rights, software and rights-of-way. Goodwill that arises the acquisition of subsidiaries is measured at the difference between the amount paid and/or payable for acquisition of a business and the net fair value of the assets and liabilities of the subsidiary acquired. Goodwill is measured at cost less accumulated impairment losses. Goodwill and other intangible assets with indefinite useful lives are not subject to amortization and tested annually for impairment. Negative goodwill are registered as gains in profit or loss at the time of the acquisition. In the individual financial statements, goodwill is included in the carrying amount of the investment, and stated as intangible in the consolidated financial statements. Intangible assets corresponding to the right to operate concessions can have three separate origins, based on the following arguments: i. Acquisitions through business combinations: the portion of goodwill arising from business combinations that corresponded to the right to operate the concession is stated as an intangible asset. Such amounts are amortized based on the net income curves projected for the concessionaires for the remaining term of the concession. ii. Investments in infrastructure (Application of ICPC 01  Concession agreements): Under the electric energy distribution concession agreements with the subsidiaries, the intangible asset registered corresponds to the concessionaires' right to collection uses for use of the concession infrastructure. Since the exploration term is defined in the agreement, intangible assets with defined useful lives are amortized over the term of the concession in proportion to a curve that reflects the consumption pattern in relation to the anticipated economic rewards. For further information see Note 3.1. iii. Public utilities: certain generation concessions were granted against payment to the federal government for use of a public utility. This obligation was registered on the date of signing the respective agreements, at present value, against the intangible assets account. These amounts, capitalized by interest incurred on the obligation to the start-update, are amortized on a straight-line basis over the remaining term of the concession. 3.6 Impairment - Financial assets: A financial asset not measured at fair value through profit or loss is reassessed at each reporting date to determine whether there is objective evidence that it is impaired. Impairment can occur after the initial recognition of the asset and have a negative effect on the estimated future cash flows. The Company and its subsidiaries consider evidence of impairment of receivables and held-to-maturity investment securities at both a specific assets and collective level for all significant securities. Receivables and held-to-maturity investment securities that are not individually significant are collectively assessed for impairment by grouping together the securities with similar risk characteristics. 10 In assessing collective impairment the Company uses historical trends of the probability of default, timing of recoveries and the amount of loss incurred, adjusted for management's judgment as to whether the assumptions and current economic and credit conditions are such that the actual losses are likely to be greater or less than suggested by historic trends. An impairment loss of a financial asset is recognized as follows: · Amortized cost: as the difference between the carrying amount and the present value of the estimated future cash flows discounted at the assets original effective interest rate. Losses are recognized in profit or loss and reflected in an allowance account against receivables. Interest on the impaired asset continues to be recognized through the unwinding of the discount. When a subsequent event indicates the amount of impairment loss to decrease, the decrease in impairment loss is reversed through profit or loss . · Available-for-sale: by reclassification of the cumulative loss that has been recognized in the revaluation reserve in equity, to profit or loss. This reclassified loss is the difference between the acquisition cost, net of any principal repayment and amortization of the principal, and the current fair value, less any impairment loss previously recognized in profit or loss. Changes in impairment provisions attributable to effective interest rate are reflected as a component of financial income . If an increase (gain) is identified in periods subsequent to recognition of the loss, then the impairment loss is reversed, with the amount of the reversal recognized in profit or loss. However, any subsequent recovery in the fair value of an impaired available-for-sale financial asset is recognized in the revaluation reserve in equity . - Non-financial assets: Non-financial assets that have indefinite useful lives, such as goodwill, are tested annually to check that the asset's carrying amount does not exceed the recoverable value. Other assets subject to amortization are tested for impairment whenever events or changes in circumstance indicate that the carrying amount may be impaired. In impairment loss is recognized if the carrying amount of an asset exceeds its estimated recoverable amount, which is the greater of its value in use and its fair value less costs to sell. The methods used to assess impairment include tests based on the asset's value in use. In such cases, the assets (e.g. goodwill) are segregated and grouped together at the lowest level that generates identifiable cash flows (the "cash generating unit", or CGU). If there is an indication of impairment, the loss is recognized in profit or loss. Except in the case of goodwill, where the loss cannot be reversed in the subsequent period, impairment losses are assessed annually for any possibility to reverse the impairment. Goodwill included in the carrying amount of an investment in an associate, as it is not recognized individually, is tested with the investment, as if it were a single asset. 3.7 Provisions A provision is recognized if, as a result of a past event, there is a legal or constructive obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. If applicable, provisions are determined by discounting the expected future cash flows at a rate that reflects current market assessment and the risks specific to the liability. 3.8 Employee benefits The subsidiaries have post-employment benefits and pension plans, recognized by the accrual method in accordance with CPC 33 Employee benefits. Although the plans have particularities, they have the following characteristics: i. Defined distribution plan: a post-employment benefit plan under which the Company pays fixed contributions into a separate entity and will have no liability for the actuarial deficits of this plan. The obligations are recognized as an expense in profit or loss in the periods during which the services are rendered. 11 ii. Defined benefit plan: The net obligation is calculated as the difference between the present value of the actuarial obligation based on assumptions, biometric studies and interest rates in line with market rates, and the fair value of the plan assets of the reporting date. The actuarial liability is calculated annually by independent actuaries using the projected unit credit method. The subsidiaries use the corridor method to avoid fluctuations in the macroeconomic conditions distorting the profit or loss for the period. The accumulated differences between the actuarial estimates and the actual results are therefore not recognized in the financial statements unless they are in excess of 10% of the greater of the plan liabilities and assets. Unrecognized gains and losses in excess of this limit are recognized in profit or loss for the year over the estimated remaining service time of the employees. If the plan records a surplus and it becomes necessary to recognize an asset, recognition is limited to the total of any unrecognized past service costs and the present value of economic benefits available in the form of reimbursements or future reductions in contributions to the plan. 3.9 Dividends and Interest on shareholders equity Under Brazilian law, the Company is required to distribute a mandatory minimum annual dividend of 25% of net income adjusted in accordance with the bylaws. To December 31, 2008, dividends in excess of the minimum of 25% had to be proposed and provision at each reporting date, subject to approval in an Annual General Meeting (AGM). According to international accounting practices, CPC 24 and ICPC 08, a provision may only be made for the minimum mandatory dividend, and dividends declared but not yet approved are only recognized as a liability in the financial statements after approval by the competent body. They will therefore be held in equity, in the Additional dividend proposed account, as they do not meet the criteria of present liability at the reporting date. As established in the Company's bylaws and in accordance with current Corporate law, the Board of Directors is responsible for declaring interim dividends and Interest on shareholders equity determined in a half-yearly balance sheet. Interim dividends declared at the base date of June 30 is only recognized as a liability in the Company's financial statement after the date of the Board's decision. Under previous accounting practices, Interest on shareholders equity was recorded in profit or loss and reversed for purposes of presentation of the statement of income for the year. In accordance with the new accounting practice, Interest on shareholders equity is no longer shown in the statement of income for the year and the effects are only stated in changes in equity and in the effective income tax and social contribution rates. 3.10 Revenue recognition Operating income in the course of ordinary activities of the subsidiaries is measured at the fair value of the consideration received or receivable. Operating revenue is recognized when persuasive evidence exists that the most significant risks and rewards have been transferred to the buyer, when it is probable that the financial and economic rewards will flow to the entity, that the associated costs can be reliably estimated, and the amount of the operating income can be reliably measured. Revenue from distribution of electric energy is recognized when the energy is billed. Unbilled income related to the monthly billing cycle is appropriated based on the actual amount of energy provided in the month and the annualized loss rate. Historically, the difference between the unbilled revenue and the actual consumption, which is recognized in the subsequent month, has not been material. Revenue from energy generation sales is accounted for based on the assured energy and at tariffs specified in the terms of the contract or the current market price, as applicable. Energy commercialization revenue is accounted for based on bilateral contracts with market agents and duly registered with the Electric Energy Commercialization Chamber - CCEE. No single consumer represents 10% or more of the total billing. Service revenue is recognized when the service is effectively provided, under a service agreement between the parties. Revenue from construction contracts is recognized by the percentage of completion method (fixed-price), and losses are recognized in profit or loss as incurred. 12 3.11 Income tax and Social contribution Income tax and Social contribution expense for the period is calculated and recognized in accordance with the legislation in force and comprises current and deferred tax. Income tax is recognized in profit or loss except to the extent that it relates to an item recognized directly in equity or in the revaluation reserve in equity , which is recognized net of tax effects. Current tax is the expected tax payable or receivable/to be offset on the taxable income or loss for the year. Deferred tax is recognized for temporary differences between the carrying amounts of assets and liabilities for accounting purposes and the equivalent amounts used for tax purposes. The Company and certain subsidiaries recorded in their financial statements the effects of tax loss carryforwards and temporary non-deductible differences, based on projections of future taxable profits, approved by the Boards of Directors and examined by the Fiscal Council. The subsidiaries also recognized tax credits on merged goodwill, which is amortized in proportion to the individual projected net incomes for the remaining term of each concession agreement. Deferred tax assets and liabilities are offset if there is a legally enforceable right to offset current tax liabilities and assets, and they relate to income taxes levied by the same tax authority on the same taxable entity. Deferred income tax and social contribution assets are reviewed at each reporting date and are reduced to the extent that it is no longer probable that the related tax benefit will be realized. 3.12 Earnings per share Basic earnings per share is calculated by dividing the profit or loss attributable to the Company by the weighted average number of common and preferred shares outstanding during the period. Diluted earnings per share is determined by the above-mentioned weighted average number of shares outstanding, adjusted for the effects of all dilutive potential convertible notes for the reporting periods, in accordance with CPC 41 e IAS 33. 3.13 Regulatory assets and liabilities In accordance with the preliminary interpretation of IASB/IFRIC, regulatory assets and liabilities cannot be recognized in the Company's financial statements as they do not meet the requirements for assets and liabilities described in the Framework for the Preparation and Presentation of Financial Statements . The rights or offsetting are therefore only reflected in the financial statements to the extent that the electric energy is consumed by the captive customers. 3.14 New standards and interpretations not yet adopted Certain standards, amendments to the IFRS standards and interpretations issued by the IASB not yet effective for the year ended December 31, 2010, are listed below:  Limited exemption from Comparative IFRS 7 Disclosures for First-time Adopters.  Improvements to IFRS 2010.  IFRS 9 Financial Instruments  Prepayment of a minimum fund requirement (Amendment to IFRIC 14)  Amendments to IAS 32 Classification of rights issues. The CPC has not yet issued pronouncements equivalent to the above-mentioned IFRSs, but it is expected to do so prior to the date on which they become mandatory. Early adoption of the pronouncements on the IFRS is conditional on prior approval in a regulatory act of the Brazilian Securities Commission . The Company is analyzing the impact of these new standards on its financial statements. ( 4 ) DETERMINATION OF FAIR VALUES A number of the Groups accounting policies and disclosures require the determination of fair value, for both financial and non-financial assets and liabilities. Fair values have been determined for measurement and / or disclosure purposes based on the following methods. When applicable, further information about the assumptions made in determining fair values is disclosed in the notes specific to that asset or liability. 13 - Property, plant and equipment and intangible assets The fair value of property, plant and equipment and intangible assets recognized as a result of a business combination is based on market values. The market value of property is the estimated amount for which a property could be exchanged on the date of valuation between knowledgeable and willing parties under normal market conditions. The fair value of items of property, plant and equipment is based on the market approach and cost approaches using quoted market prices for similar items when available and replacement cost when appropriate. - Financial instruments Financial instruments measured at fair values were recognized based on quoted prices in an active market, or assessed using pricing models, applied individually for each transaction, taking into consideration the future payment flows, based on the conditions contracted, discounted to present value at market interest rate curves, based on information obtained from the BM&F, BOVESPA and ANDIMA websites, when available. Accordingly, the market value of a security corresponds to its maturity value (redemption value) marked to present value by the discount factor (relating to the maturity date of the security) obtained from the market interest graph in Brazilian reais. Financial assets classified as available-for-sale refer to the right to compensation to be paid by the Federal Government on reversal of the assets of the distribution concessionaires. The methodology adopted for marking these assets to market is based on the tariff review process for distributors. This review, conducted every four or five years according to each concessionaire, consists of revaluation at market price of the distribution infrastructure. This valuation basis is used for pricing the tariff, which is increased annually up to the next tariff review, based on the parameter of the main inflation indices. Although the methodology and criteria for valuation of the compensation on reversal of the assets has not yet been defined by the Federal Government, company management believes that it will be based at least on the tariff pricing model. Accordingly, at the time of the tariff review, each concessionaire adjusts the position of the financial asset base for compensation at the amounts ratified by the regulatory authority and uses the General Market Price Index - IGP-M as best estimate for adjusting the original base to the fair value at subsequent dates, in conformity with the Tariff Review process. ( 5 ) FIRST-TIME ADOPTION OF INTERNATIONAL FINANCIAL REPORTING STANDARDS As a result of the enactment of Laws 11.638/07 and 11.941/09, in 2008, the CPC issued and the CVM approved a series of accounting Pronouncements and Interpretations with the objective of bringing Brazilian accounting practices into line with the international financial reporting standards (IFRS). These pronouncements have been fully applied, completing the first stage of the convergence. In order to fully complete the process, further pronouncements were issued in the course of 2009 and 2010, so that the consolidated financial statements for the year ending December 31, 2010 would be in line with international standards. These financial statements are the first to have been prepared in conformity with the IFRS. In order to make the accounting practices standardization process possilble, the Company applied CPCs 37 and 43 and IFRS 1, adopting January 1, 2009 as the transition date. Consequently, the 2009 financial statements are re-presented with the adjustments on adoption of the above-mentioned CPCs identified. According to the pronouncements referred to above, there are mandatory retroactive application exceptions and optional exemptions. Procedures adopted by the Company: - Employee benefits: Recognition of the defined benefit type pension plans. In view of the impracticality of retroactive application, the Company took advantage of the exemption and all past gains and losses were recognized at January 1, 2009 against the accrued loss account. - ICPC 01  Concession agreements: Retroactive reconciliation of the financial assets and intangible assets accounted for in accordance with ICPC 01 and IFRIC 12. Accordingly, the Company did not use the exemption allowed for the transition rules. 14 - Business combinations: In accordance with the exemption permitted by CPC 37 and IFRS 1, the Company opted not to apply the requirements of CPC 15  Business combinations retroactively in the transition to the International accounting standards. Accordingly, only business combinations occurring after January 1, 2009 reflect the requirements of this pronouncement. - Deemed cost: CPC 37 allows the option to measure an item of property, plant and equipment at the deemed cost at the transition date, in accordance with Technical Interpretation ICPC 10 - Interpretation on the First Application to Property, Plant and Equipment and to Investment Property of Technical Pronouncements CPC 27, 28, 37 and 43. The Company opted to recognize the property, plant and equipment of the subsidiaries CPFL Sul Centrais and CPFL Geração at market value at the transition date. - The estimates used in preparation of these financial statements at January 1, 2009 and December 31, 2009 are consistent with the estimates made on the same dates in accordance with the practices previously adopted in Brazil. The impact of the transition to the international accounting practices on the balance sheet and equity at January 1, 2009 and December 31, 2009, and the profit or loss for the year 2009 are described below. 5.1 Reconciliation of the adjustments and reclassifications on adoption of the new accounting practices: a) Opening balance sheet at January 1, 2009: ASSETS Reference Previous Reclassifications (see item 5.2) Consolidation (see item 5.3.1) Adjustments New practices CURRENT Cash and cash equivalents 737,847 - 20,607 - 758,454 Consumers, Concessionaires and Licensees 1,721,028 (82,462) 6,121 1,603,155 Dividend and Interest on Capital - Financial investments 38,249 - - - 38,249 Tax credits 174,294 - 1,673 - 175,967 Derivatives 36,520 - - - 36,520 Provision for doubtful accounts (82,462) 82,462 - - - Inventories 15,594 7,636 - - Leasing - 1,133 - - 1,133 Deferred tax credits 220,144 - - - Prepaid expenses 101,882 (14,065) 745 - Deferral of tariff costs 638,229 - - - Other 110,793 5,296 85 2,223 118,397 3,712,118 29,231 2,755,105 NONCURRENT Consumers, Concessionaires and Licensees 286,144 - - (7,814) 278,330 Associates, Subsidiaries and Parent Company - Escrow deposits 599,973 149,998 3 - 749,974 Financial investments 96,786 - - - 96,786 Tax credits 101,948 - 3,219 - 105,167 Derivatives 396,875 - - - 396,875 Deferred tax credits 1,132,736 220,144 - 241,251 1,594,131 Leasing - 5,256 - - 5,256 Financial asset of concession - - - 582,241 582,241 Private pension fund - Other investments at cost - 116,249 - - 116,249 Prepaid expenses 99,210 (10,258) - - Deferral of tariff costs 157,435 - - - Other 221,330 5,002 15,891 46,238 288,461 Investments 103,598 - 13,795 - Property, plant and equipment 5.3.3 /5.3.4 /5.3.6 6,614,347 - 398,467 4,706,537 Intangible assets 5.3.3 / 5.3.5 2,700,136 29,492 53 3,322,463 6,052,144 Deferred assets 20,536 (28,348) 7,812 - - TOTAL NONCURRENT ASSETS 12,531,054 370,142 425,445 1,645,510 14,972,151 TOTAL ASSETS 16,243,172 149,998 454,676 879,410 17,727,256 15 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Reference Previous Reclassifications (see item 5.2) Consolidation (see item 5.3.1) Adjustments New practices Suppliers 982,344 - 3,560 - 985,904 Interest on debt 29,081 - 937 - 30,018 Interest on debentures 102,112 - 1 - 102,113 Loans and financing 523,167 - 33,038 - 556,205 Debentures 580,076 - - - 580,076 Private pension fund 44,088 - - 1,169 45,257 Regulatory charges 94,054 - 476 - 94,530 Taxes and contributions 464,339 - 437 (8,104) 456,672 Dividends and interest on equity 632,087 - 69 17,512 Estimated personnel costs 46,244 - 140 - 46,384 Provision for contingencies 15 (23) 8 - - Derivatives 53,443 - - - 53,443 Public utilities - - - 15,228 15,228 Deferred tax debts - Deferral of tariff gains 165,871 - - - Other accounts payable 5.3.2 524,898 978 279,688 TOTAL CURRENT LIABILITIES 4,241,819 39,644 3,263,030 NONCURRENT LIABILITIES Suppliers 85,311 - - - 85,311 Interest on debt 74,104 - - - 74,104 Loans and financing 3,836,882 - 249,257 - 4,086,139 Debentures 2,026,890 - - - 2,026,890 Private pension fund 508,194 - - 293,770 801,964 Taxes and contributions 2,242 - 1 - 2,243 Deferred tax debts 4,203 - - 270,639 274,842 Provision for contingencies 107,642 274,886 - 382,527 Derivatives 961 - - - 961 Public utilities - - - 408,887 408,887 Deferral of tariff gains 40,779 - - - Other accounts payable 5.3.2/5.3.8 207,194 - - 62,318 269,512 TOTAL NONCURRENT LIABILITIES 6,894,402 274,886 249,257 994,835 8,413,380 SHAREHOLDERS' EQUITY Capital 4,741,175 - - - Capital reserve 16 - - - 16 Revenue reserve 277,428 - - - Additional dividend proposed - - - 606,105 Revaluation reserve - - - 799,870 799,870 Accumulated profit (loss) - - - Equity attributed to controlling shareholders 5,018,619 - - 774,064 5,792,683 Equity attributed to noncontrolling shareholders 88,332 - 165,775 4,056 258,163 TOTAL SHAREHOLDERS' EQUITY 5,106,951 - 165,775 778,120 6,050,846 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 16,243,172 149,998 454,676 879,410 17,727,256 16 b) Balance sheet at December 31, 2009 ASSETS Reference Previous Reclassifications (see item 5.2) Consolidation (see item 5.3.1) Adjustments New practices CURRENT Cash and cash equivalents 1,473,175 - 14,068 - 1,487,243 Consumers, Concessionaires and Licensees 1,840,107 (81,974) 6,250 (11,525) 1,752,858 Dividend and Interest on Capital - Financial investments 39,253 - - - 39,253 Tax credits 190,983 - 1,295 - 192,278 Derivatives 795 - - - 795 Provision for doubtful accounts (81,974) 81,974 - - - Inventories 17,360 - - - 17,360 Leasing - 2,949 - - 2,949 Deferred tax credits 162,779 (162,779) - - - Prepaid expenses 124,086 (14,354) 28 (109,760) - Deferral of tariff costs 332,813 - - (332,813) - Other 145,055 11,405 100 - 156,560 4,244,432 (162,779) 21,741 (454,098) 3,649,296 NONCURRENT Consumers, Concessionaires and Licensees 226,314 - - (1,427) 224,887 Associates, Subsidiaries and Parent Company - Escrow deposits 654,506 139,671 - - 794,177 Financial investments 79,835 - - - 79,835 Tax credits 110,014 - 3,221 - 113,235 Derivatives 7,881 - - - 7,881 Deferred tax credits 1,117,736 162,779 - 6,290 1,286,805 Leasing - 21,243 - - 21,243 Financial asset of concession - - - 674,029 674,029 Private pension fund - 3,054 - 6,671 9,725 Other investments at cost - 116,477 - - 116,477 Prepaid expenses 64,201 (6,573) - (57,628) - Deferral of tariff costs 42,813 - - (42,813) - Other 160,760 (14,670) 12,826 78,113 237,029 Investments 104,801 (117,621) - 12,820 - Property, plant and equipment 5.3.3 / 5.3.4 / 5.3.6 7,487,216 - 399,445 (2,673,622) 5,213,039 Intangible assets 5.3.3 / 5.3.5 2,554,400 22,218 347 3,486,136 6,063,101 Deferred assets 15,081 (21,074) 5,993 - - TOTAL NONCURRENT ASSETS 12,625,558 305,504 421,832 1,488,569 14,841,463 TOTAL ASSETS 16,869,990 142,725 443,573 1,034,471 18,490,759 17 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Reference Previous Reclassifications (see item 5.2) Consolidation (see item 5.3.1) Adjustments New practices Suppliers 1,021,348 - 104 - 1,021,452 Interest on debt 26,543 - 1,119 - 27,662 Interest on debentures 101,284 - - - 101,284 Loans and financing 697,223 - 31,691 - 728,914 Debentures 499,025 - - - 499,025 Private pension fund 44,484 - - - 44,484 Regulatory charges 62,999 - 751 - 63,750 Taxes and contributions 489,976 - 8,634 - 498,610 Dividends and interest on equity 684,185 - 4,836 (663,737) 25,284 Estimated personnel costs 50,620 - 278 - 50,898 Derivatives 7,012 - - - 7,012 Public utilities - - - 15,697 15,697 Deferred tax debts 2,258 (2,258) - - - Deferral of tariff gains 313,463 - - (313,463) - Other accounts payable 584,614 (122,792) 1,055 (124,016) 338,861 TOTAL CURRENT LIABILITIES 4,585,034 (125,050) 48,468 (1,085,519) 3,422,933 NONCURRENT LIABILITIES Suppliers 42,655 - - - 42,655 Interest on debt 62,427 - - - 62,427 Loans and financing 3,515,236 - 213,806 - 3,729,042 Debentures 2,751,169 - - - 2,751,169 Private pension fund 425,366 3,054 - 294,866 723,286 Taxes and contributions 1,639 - - - 1,639 Deferred tax debts 4,376 2,258 - 275,376 282,010 Provision for contingencies 38,181 262,463 - - 300,644 Derivatives 5,694 - - - 5,694 Public utilities - - - 405,837 405,837 Deferral of tariff gains 5.3.2/5.3.8 108,691 - - (108,691) - Other accounts payable 161,540 - - 65,105 226,645 TOTAL NONCURRENT LIABILITIES 7,116,974 267,775 213,806 932,493 8,531,048 SHAREHOLDERS' EQUITY Capital 4,741,175 - - - 4,741,175 Capital reserve 16 - - - 16 Revenue reserve 341,751 - - - 341,751 Additional dividend proposed - - - 655,017 655,017 Revaluation reserve - - - 765,667 765,667 Accumulated profit (loss) - - - (234,278) (234,278) Equity attributed to controlling shareholders 5,082,942 - - 1,186,406 6,269,348 Equity attributed to noncontrolling shareholders 85,041 - 181,300 1,089 267,430 TOTAL SHAREHOLDERS' EQUITY 5,167,983 - 181,300 1,187,495 6,536,778 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 16,869,991 142,725 443,574 1,034,469 18,490,759 18 Reference Previous Consolidation (see item 5.3.1) Adjustments New practices NET OPERATING REVENUE 5.3.2 / 5.3.3 / 5.3.5 / 5.3.8 10,565,982 73,364 718,660 11,358,006 COST OF ELECTRIC ENERGY SERVICES Cost of electric energy (5,049) 521,562 (6,014,509) Operating cost 5.3.2 / 5.3.3 / 5.3.4 / 5.3.5 / 5.3.6 / 5.3.7 (943,492) (18,199) (92,247) (1,053,938) Cost of services to third parties - (615,557) (620,944) OPERATING INCOME 3,086,081 50,116 532,418 3,668,615 Operating expense Cost of sales (255,114) - (85) (255,199) General and administrative expenses 5.3.2 / 5.3.3 (384,086) (1,723) (17,581) (403,390) Other operating expenses 5.3.2 / 5.3.3 / 5.3.4 (245,562) (255) 18,474 (227,343) (884,762) (1,978) 808 (885,932) INCOME FROM ELECTRIC ENERGY SERVICE 2,201,319 48,138 533,226 2,782,683 Financial income Income 5.3.2 / 5.3.8 376,996 2,851 (28,487) 351,360 Expense 5.3.3 / 5.3.5 / 5.3.8 (692,927) (20,100) 51,961 (661,066) (315,931) (17,249) 23,474 (309,706) INCOME BEFORE TAXES 1,885,388 30,889 556,700 2,472,977 Social contribution (155,459) (2,787) (50,101) (208,348) Income tax (428,847) (7,739) (139,176) (575,761) (584,306) (10,526) (189,277) (784,109) Net income for the year 1,301,082 20,363 367,423 1,688,868 Net income attributed to controlling shareholders 1,286,470 - 370,827 1,657,297 Net income attributed to noncontrolling shareholders 14,612 20,363 (3,404) 31,571 d) Reconciliation of assets, liabilities, equity and net income: Shareholders' equity Revaluation reserve January 1, 2009 Assets Liabilities Capital and reserves Additional dividend proposed Deemed cost Financial instruments Accumulated profit or loss Net Equity Parent Company Noncontrolling interest Total net Equity Previous 16,243,172 11,136,221 5,018,619 - - 5,018,619 88,332 5,106,951 Reclassifications - Escrow deposit 149,998 149,998 - - - Other (6,104) - - Consolidation 454,847 289,074 - 165,773 165,773 Adjustments - - Reversal of regulatory assets and liabilities (690,794) (690,794) Pension plan - 294,939 (294,939) (294,939) - ICPC 01 - Concession agreements 200,186 - 208,930 (12,229) 196,701 3,485 200,186 Property, plant and equipment - deemed cost 1,002,991 - 1,002,991 - 1,002,991 - 1,002,991 Write-off of discount 12,828 - 12,828 12,828 - 12,828 Guarantees 45,860 63,692 (17,832) - Public utility 395,247 424,115 (18,764) Other 372 (5) 377 377 - 377 Dividend - 606,105 606,105 8,537 614,642 Tax effects 250,383 270,691 (71,035) 389,442 2,302 Balance after application of new practices 17,727,256 11,676,410 5,018,619 606,105 661,975 137,895 (631,911) 5,792,683 258,163 6,050,846 19 Shareholders' equity Revaluation reserve December 31, 2009 Assets Liabilities Capital and reserves Additional dividend proposed Deemed cost Financial instruments Accumulated profit or loss Net Equity Parent Company Noncontrolling interest Total net Equity Net income 2009 Previous 16,869,991 11,702,008 5,082,942 5,082,942 85,041 5,167,983 1,301,082 Reclassifications Escrow deposit 139,671 139,671 - - - Pension plan 3,054 3,054 - - Consolidation 443,576 262,275 - 181,301 181,301 20,363 Adjustments - Reversal of regulatory assets and liabilities 116 619,898 Pension plan 6,671 294,863 (288,192) (288,192) - 6,747 ICPC 01 - Concession agreements 185,027 - 196,817 (15,071) 181,746 3,280 185,026 Property, plant and equipment - deemed cost 963,440 - 963,440 963,440 - 963,440 Write-off of discount 12,828 - 12,828 12,828 - 12,828 - Guarantees 50,052 71,151 (21,099) - Public utility 392,217 421,534 (19,291) Depreciation generation assets - (21,730) Other 1,197 (348) 5,311 4,963 4,533 4,941 Dividend - 655,017 655,017 9,505 664,522 - Tax effects 6,289 275,377 (66,672) 120,953 4,202 Balance after application of new practices 18,490,759 11,953,980 5,082,942 655,017 635,870 129,797 (234,278) 6,269,348 267,431 6,536,779 1,688,868 e) 2009 Statement of Cash Flow: Previous Consolidation Adjustments New practices Income including CSLL and IRPJ 1,870,776 25,406 576,795 2,472,977 Adjustments to income 1,181,792 35,414 86,612 1,303,818 Operating assets 364,677 343 Operating liabilities (995,105) Cash from operations 2,422,140 31,136 2,439,261 Acquisitions of property, plant and equipment 695,269 (549,046) Additions of intangible assets (93,317) (679,054) Other 78,755 4,208 Cash from investments (1,248,257) 15,799 Cash from financing (438,555) (471,571) Increase (decrease) in cash and cash equivalents 735,328 - 728,789 Opening cash and cash equivalents balance 737,847 20,607 - 758,454 Closing cash equivalents balance 1,473,175 14,068 - 1,487,243 5.2 Reclassification of the amounts of the financial statements published previously: Certain reclassifications were made in order to adjust presentation of the financial statements to the new accounting standard, with a view to facilitating understanding of the Company's operations. These reclassifications relate basically to (i) reclassification of balances of escrow deposits that were previously presented net of provisions for contingencies, (ii) transfer of the balance of tax credits or debits from current to non-current and consequent offset of the balances of assets and liabilities in compliance with the provisions of CPC 26  Presentation of the financial statements and CPC 32  Income taxes, and (iii) transfer of balances between accounts to open or group items that became or ceased relevant in presentation of the balance sheet, after adoption of new practices. 5.3 Nature of the adjustments on first application of the IFRS 5.3.1 Consolidation adjustments: The concept of consolidation applied by the accounting practices applied previously differs from the concepts established by CPCs 36 and 19, which are based on the control criterion. According to CPC 36, control is the ability to preside over the financial and operational policies of the entity so as to obtain the rewards of its activities. CPC 19 establishes that joint control exists when the strategic and operating decisions in relation to the activity require a unanimous consensus of the parties sharing the control, thereby permitting proportionate consolidation of the subsidiary's financial statements. 20 Application of these concepts for the investments held by the Company resulted in a change in the consolidation criterion for the subsidiary CERAN, which is now fully consolidated. The adjustment recognized in this lines refers to the amounts of the difference between 100% and the interest held in the subsidiary, which were added line by line for consolidation purposes. 5.3.2 Reversal of regulatory assets and liabilities To December 31, 2008, the electric energy concessionaires had regulatory asset balances referring to pre-payments made by the concessionaire in relation to the increase in the electric energy acquisition cost and expenditure on system charges, among others, which were received by tariff increase granted by the regulatory authority in the following years. They also had regulatory liability balances in relation to the decrease in these non-manageable costs to be returned to the consumers by a subsequent reduction in the tariff. In accordance with the new practices (Note 3.13), these regulatory assets and liabilities cannot be recognized, as they do not meet the criteria for definition of assets and liabilities as established in the Framework for the Preparation and Presentation of Financial Statements. The adjustment made refers to the reversal of the balances of regulatory assets and liabilities of the distribution subsidiaries. Note 38 shows a breakdown of these balances for the reporting dates presented. 5.3.3 ICPC 01  Concession Agreements and adjustment for reconciliation of the intangible infrastructure asset In accordance with the previous accounting practices, the whole concession infrastructure was accounted for as a fixed asset tied to the concession. ICPC 01 changes the method for recognizing the concessions if certain conditions are met, such as: (i) control over the activities to be provided, to whom the services are provided and at what price, and (ii) the reversal of the assets to the Granting Authority at the end of the concession. These definitions having been met, the infrastructure of the distribution concessionaires has been segregated and rollforwarded since the construction date, complying with the provisions of the CPCs and IFRSs, so that the following was recognized in the financial statements (i) an intangible asset corresponding to the right to operate the concession by collecting from the users of the public utilities, and (ii) a financial asset corresponding to the unconditional contractual right to receive payment (compensation) by reversal of the assets at the end of the concession. The financial concession asset was measured at fair value, based on the remuneration of the assets fixed by the regulatory body. The financial asset is classified as available-for-sale and is restated and amortized annually in accordance with the adjustment of its fair value, against the revaluation reserve in equity account. The remaining amount was recognized in intangible assets and corresponds to the right to collect from consumers for the electricity energy distribution services, and amortized in accordance with the consumption pattern that reflects the estimated economic benefit to the end of the concession. In accordance with ICPC01 and OCPC05, the distribution subsidiaries applied the concepts retroactively and reconstructed the infrastructure accounting base so that the costs used in formation of the intangible and financial asset are fully aligned with the provisions of the international accounting standards. The adjustments to the lines of net income and services cost relate to recognition of the revenue from construction work of the distribution assets carried out by the concessionaires. For further details, see Note 3.1. The following tables show the reclassifications and adjustments made in the distribution companies to comply with ICPC01, at January 1, 2009 and December 31, 2009. 21 January 1, 2009 Previous Transfers between asset accounts Adjustments to equity and income statement New practices Property, plant and equipment 3,308,975 - - Intangible assets 717,570 2,938,831 3,644,489 Financial assets - 370,144 212,097 582,241 December 31, 2009 Previous Transfers between asset accounts Adjustments to equity and income statement New practices Property, plant and equipment 3,579,720 - - Intangible assets 741,307 3,105,894 3,832,024 Financial assets - 473,826 200,204 674,030 5.3.4 Recognition of property, plant at equipment at deemed cost As previously mentioned, the Company opted to apply the exemption foreseen in CPC 37 in respect of evaluation of property, plant and equipment, at the transition date, for the assets of the subsidiaries CPFL Sul Centrais and CPFL Geração, taking the fair value of the transition date as the deemed cost. The adjustment of this line corresponds to the recognition of the added value attributed to the revalued assets, against equity, amounting to R$ 1,002,991 (R$ 661,974 net of tax effects, at January 1, 2009). 5.3.5 Public utilities On signing their Concession Agreements, the subsidiary CERAN and the jointly-controlled ENERCAN, BAESA and Foz do Chapecó assumed obligations to the Federal Government in relation to the granting of the concession, as Public Utilities. The liabilities are restated annually by the variation in the General Market Price Index  IGP-M. To December 31, 2008, the subsidiaries recognized the granting expenses in profit or loss in accordance with their maturities. Under the new practices, the Public Utilities liabilities, discounted to present value in accordance with the fundraising rates of each venture, have been recognized on the date of signing the contract, against an intangible asset related to the right to exploit the concession. The adjustment at the transition date relates to recognition of the Public Utilities liability (less expenses recognized by the practices adopted previously), in the amount of R$ 424,115, against R$395,247 and R$ 28,868 (R$19,053 net of tax effects) in relation to recognition of the intangible asset and accumulated loss for the period. 5.3.6 Depreciation over the concession term The concession agreements of the subsidiary CERAN and the jointly-owned subsidiaries ENERCAN, BAESA and Foz do Chapecó are ruled by Decree 2003, of 1996. In view of all the legal disputes and potential conflicts between (i) the wording of the Concessions Law, (ii) interpretations of the decree itself, and (iii) the way in which the concession agreements were drawn up, the Company conservatively made the adjustment to the related depreciation rates so that the property, plant and equipment related to the basic project would be depreciated over the useful life of the asset, provided it is restricted to the term of the concession. 5.3.7 Pension plan - Employee benefit (pension plan) As previously mentioned, the Company opted to recognize all accumulated actuarial gains and losses at January 1, 2009. The adjustment of R$ 294,939 (R$ 194,660 net of tax effects) corresponds to recognition of the accumulated actuarial loss at the transition date, in accordance with CPC 37, for all the defined benefit plans of the subsidiaries CPFL Paulista, CPFL Piratininga, CPFL Geração and RGE. 22 5.3.8 Other adjustments: - Write-down of negative goodwill In accordance with CPC 15 Business Combinations, negative goodwill recognized in accordance with the previous accounting practices should be written down at the transition date for the international accounting practices. An adjustment of R$ 12,828 (R$ 8,466 net of tax effects) was made in the Investment in relation to the write-down against retained earnings in the opening equity at the transition date. - Guarantees provided The accounting practices adopted in Brazil to December 31, 2008 contained no specific pronouncement in respect of the requirements for accounting for guarantees, and issuing of guarantees was therefore not recognized in the financial statements. As a result of adoption of the pronouncements on recognition, measurement, presentation and disclosure of financial instruments (CPC 38, CPC 39 and CPC 40) from January 1, 2009, the Company now recognizes guarantees issued in excess of its participation in the joint ventures. These guarantees are recognized initially at the fair value of the obligation on issue. The Company therefore recognized a liability in Other Payables corresponding to the fair value of the guarantee contracted on January 1, 2009 to a total amount of R$63,692, which will be amortized by a credit in finance income as the guarantee risk is discharged. The balancing items of R$ 45,860 were recognized as Other assets. The amount corresponding to the Company's participation in each jointly-owned subsidiary and the amounts that will not be reimbursed by the other shareholders of the jointly-owned subsidiaries are recognized in profit or loss as finance expense to maturity. Any remaining amount is subject to reimbursement by the other shareholders of the jointly-owned subsidiaries. The net adjustment against retained earnings at January 1, 2009 was R$ 17,832 (R$11,769 net of tax effects). - Dividend and Interest on shareholders equity The practices adopted previously determined that retained earnings should be distributed at the end of the year. A provision was recognized for the amount corresponding to appropriation of dividends as proposed by management even if it was subject to approval by the AGM. In accordance with current accounting practices, as mentioned in Note 3.9, provisions are only recognized for amounts in excess of the minimum mandatory dividend after approval in an AGM, at which point they meet the obligation criteria determined by CPC 25. The adjustment stated reflects a reversal of the provision for an additional dividend to be paid in excess of the mandatory dividend not yet approved in a meeting payable. - Revaluation reserve The adjustments in this group relate to (i) recognition of the value-added of the cost allocated to the property, plant and equipment of the generators and (ii) the balancing item of the restatement of the financial concession asset. - Non-controlling interest In accordance with the new accounting practices (CPC 26), since January 1, 2009, the Company has classified the participation of non-controlling shareholders as part of the consolidated results and of equity in the consolidated financial statements. 23 To December 31, 2008, this amount was stated in liabilities in the consolidated balance sheet and the adjustment in this line corresponded to reclassification of the liability to equity. The amount previously stated in net income is now stated as net income attributable to the Company and the portion of the noncontrolling interests as net income attributable to noncontrolling interests. Re-presentation of the quarterly financial statements The reconciliation of the effects of adoption of the new accounting practices on net income and equity for the quarters ended March 31, 2009, June 30, 2009, September 30, 2009, March 31, 2010, June 30, 2010 and September 30, 2010 is presented below, in conformity with CVM Decision 656/2011: 24 Consolidated Changes in the quarter Changes in the quarter 1st Quarter 09 2nd Quarter 09 3rd Quarter 09 1st Quarter 10 2nd Quarter 10 3rd Quarter 10 Previous net income 282,703 288,968 289,674 390,199 384,230 387,659 Adjustments Reversal of regulatory assets and liabilities 217,435 281,226 164,329 (37,348) (61,391) Pension plan 19 19 18 3 3 3 ICPC 01 - Concession agreements (1,170) (831) 10,646 10,591 10,504 Property, plant and equipment - deemed cost (9,885) (9,891) (9,887) (9,880) (9,906) Write-down of discount - Guarantees (972) 521 436 (3,481) (4,638) (4,714) Public utility 153 236 215 (2,510) (3,435) (2,707) Depreciation rate (6,822) (6,822) (6,822) (6,822) (6,822) Other 709 1,196 1,458 1,867 1,265 1,546 Tax effects 10,797 (81,794) (62,442) 19,370 28,733 Effects of adjustments on the Noncontrolling interests 844 614 827 1,024 1,766 1,243 Net parent company income after application of the new practices 264,708 409,318 448,766 482,926 355,102 344,148 Noncontrolling interests as a result of the change in consolidation practices 2,927 6,914 6,235 3,542 4,011 5,847 Effects of adjustments on the Noncontrolling interests (614) (827) (1,024) (1,766) (1,243) Previous Noncontrolling interests 2,086 2,699 3,510 2,419 2,423 2,029 Total net income after adoption of the new practices 268,877 418,317 457,684 487,863 359,770 350,781 Consolidated Changes in the period Changes in the period 1st Quarter 09 2nd Quarter 09 3rd Quarter 09 1st Quarter 10 2nd Quarter 10 3rd Quarter 10 Previous net income 282,703 571,671 861,345 390,199 774,429 1,162,088 Adjustments Reversal of regulatory assets and liabilities 205,624 486,850 164,329 126,981 65,590 Pension plan 19 38 56 3 6 9 ICPC 01 - Concession agreements (2,198) (3,029) 10,646 21,237 31,741 Property, plant and equipment - deemed cost (19,769) (29,660) (9,887) (19,767) (29,673) Write-off of discount - Guarantees (972) (451) (15) (3,481) (8,119) (12,833) Public utility 153 389 604 (2,510) (5,945) (8,652) Depreciation rate (13,644) (20,466) (6,822) (13,644) (20,466) Other 709 1,905 3,363 1,867 3,132 4,678 Tax effects on the adjustments 10,797 (70,997) (62,442) (43,072) (14,339) Effects of adjustments on the Noncontrolling interests 845 1,459 2,286 1,024 2,790 4,033 Net parent company income after application of the new practices 264,709 674,027 1,122,793 482,926 838,028 1,182,176 Non-cntrolling interests as a result of the change in consolidation practices 2,927 9,841 16,076 3,542 7,553 13,400 Effects of adjustments on Noncontrolling interests (1,459) (2,286) (1,024) (2,790) (4,033) Previous Noncontrolling interests 2,086 4,785 8,295 2,419 4,842 6,871 Total net income after application of the new practices 268,877 687,194 1,144,878 487,863 847,633 1,198,414 Consolidated Quarter ended in Quarter ended in March 31, June 30, September 30, March 31, June 30, September 30, Previous equity 5,301,322 5,020,641 5,312,835 5,473,141 5,138,168 5,525,827 Adjustments Reversal of regulatory assets and liabilities 156,457 119,110 57,718 Pension plan (294,920) ICPC 01 - Concession agreements 193,965 191,203 188,099 216,120 247,023 274,073 Property, plant and equipment - deemed cost 993,107 983,222 973,331 953,553 943,673 933,767 Write-down of discount 12,828 12,828 12,828 12,828 12,828 12,828 Guarantees (18,804) (18,283) (17,847) (24,580) (29,218) (33,932) Public utility (28,715) (28,478) (28,263) (59,117) (62,549) (65,258) Depreciation rate (13,644) (20,466) (6,822) (13,644) (20,466) Other 827 1,704 2,889 4,928 7,294 8,673 Dividend 614,647 576,624 - 664,522 780,941 - Tax effects on the adjustments (88,801) Effects of adjustments on the Noncontrolling interests 1,053 6,853 87 6,384 14,142 Parent company equity after application of the new practices 6,053,825 5,857,836 5,735,873 6,765,198 6,536,184 6,116,716 Effects of adjustments on Noncontrolling interests 3,186 (1,053) (6,853) (87) (6,384) (14,142) Noncontrolling interests as a result of the change in consolidation practices 168,700 175,614 181,850 184,843 188,852 194,699 Previous Noncontrolling interests 85,384 82,611 85,612 87,195 72,905 74,494 Total equity after adoption of the new practices 6,311,095 6,115,008 5,996,482 7,037,149 6,791,557 6,371,767 Equity of the controlling interests 6,053,825 5,857,836 5,735,873 6,765,198 6,536,184 6,116,716 Noncontrolling interests 257,270 257,172 260,609 271,951 255,373 255,051 ( 6 ) CASH AND CASH EQUIVALENTS 25 Parent Company Consolidated December 31, 2010 December 31, 2009 January 1, 2009 December 31, 2010 December 31, 2009 January 1, 2009 Bank balances 4,700 5,029 325 361,746 313,104 123,760 Short-term financial investments 106,258 214,097 15,377 1,201,149 1,174,139 634,694 Total 110,958 219,126 15,702 1,562,895 1,487,243 758,454 Short-term financial investments are short-term transactions with institutions operating in the Brazilian financial market, with daily liquidity, low credit risk and average interest of 100% of the Interbank deposit rate (CDI). 26 ( 7 ) CONSUMERS, CONCESSIONAI
